Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 1 of 34 PageID #: 438




                 EXHIBIT 4
       Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 2 of 34 PageID #: 439

                                                                                      Page 1
·1· · · · · · · · JEFFREY GLYNN BUSBY

·2· · · ·IN THE UNITED STATES DISTRICT COURT

·3· · ·FOR THE NORTHERN DISTRICT OF MISSISSIPPI

·4· · · · · · · · ·OXFORD DIVISION

·5

·6· JOHN RASH,

·7
· · · · · · · Plaintiff,
·8
· · v.· · · · · · · · · · · · · ·CIVIL ACTION NO.:
·9· · · · · · · · · · · · · · · ·3:20-cv-224-NBB-RP

10· LAFAYETTE COUNTY,
· · MISSISSIPPI,
11
· · · · · · · Defendant.
12

13

14

15
· ·   · · · ·VIDEOTAPED REMOTE DEPOSITION OF
16
· ·   · · · · · · ·JEFFREY GLYNN BUSBY
17
· ·   · · · · · Thursday, December 3, 2020
18
· ·   · · · ·9:09 a.m. Central Standard Time
19

20

21

22

23· Reported by:

24· GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S

25· JOB NO. 187135


                       TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 3 of 34 PageID #: 440

                                                     Page 2                                                        Page 3
·1· · · · · · · · JEFFREY GLYNN BUSBY                         ·1· · · · · · · · JEFFREY GLYNN BUSBY

·2                                                            ·2· · · · · · · A P P E A R A N C E S

·3                                                            ·3

·4                                                            ·4· FOR THE PLAINTIFF:

·5· · · · · · · · ·December 3, 2020                           ·5

·6· · · · ·9:09 a.m. Central Standard Time                    ·6· · · · · ·BY: Joshua Tom, Esq.

·7                                                            ·7· · · · · ·ACLU OF MISSISSIPPI
                                                              ·8· · · · · ·P.O. Box 2242
·8· · · · · · · · ·Videotaped remote deposition of
                                                              ·9· · · · · ·Jackson, Mississippi 39225
·9· JEFFREY GLYNN BUSBY, before Greta H. Duckett,
                                                              10
10· CCR, RPR, CRR, CVR-S, RVR-M-S.
                                                              11
11
                                                              12
12
                                                              13· · · · · ·C. Jackson Williams, Esq.
13
                                                              14· · · · · ·P.O. Box 69
14
                                                              15· · · · · ·Taylor, Mississippi· 38673
15
                                                              16
16
                                                              17
17
                                                              18
18
                                                              19
19                                                            20
20                                                            21
21                                                            22
22                                                            23
23                                                            24
24                                                            25


                                                     Page 4                                                        Page 5
·1· · · · · · · · JEFFREY GLYNN BUSBY                         ·1· · · · · · · · JEFFREY GLYNN BUSBY

·2· · · · · · · A P P E A R A N C E S                         ·2· · · · · · · · · · I N D E X
·3· · · · · · · · C O N T I N U E D                           ·3· · · · · · · · EXAMINATION INDEX

·4                                                            ·4

·5· FOR THE DEFENDANT:                                        ·5· JEFFREY GLYNN BUSBY

·6                                                            ·6· · · · ·BY MR. TOM· · · · · · · · · · · · · · 9
·7· · · · · ·By: David O'Donnell, Esq.                        ·7

·8· · · · · ·CLAYTON O'DONNELL                                ·8

·9· · · · · ·1403 Van Buren Avenue                            ·9

10· · · · · ·Oxford, Mississippi 38655                        10
11                                                            11

12                                                            12

13                                                            13
14· ALSO PRESENT:                                             14

15                                                            15

16· · · · · ·Kevin Marth, videographer                        16

17                                                            17
18                                                            18

19                                                            19

20                                                            20

21                                                            21
22                                                            22

23                                                            23

24                                                            24



                                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                            YVer1f
              Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 4 of 34 PageID #: 441

                                                       Page 6                                                   Page 7
·1·   · · · · · · · JEFFREY GLYNN BUSBY                         ·1·   · · JEFFREY GLYNN BUSBY
·2·   · · · · · · · · EXHIBIT INDEX
·3                                                              ·2·   · · · ·THE VIDEOGRAPHER:· Good
·4·   ·EXHIBIT 1 4/20/2015 Facility Use· · · · · ·32            ·3·   ·morning, Counselors.· My name is
· ·   · · · · · ·Policy; Bates Lafayette
                                                                ·4·   ·Kevin Marth, and I'm the legal
·5·   · · · · · ·County DOC0000002 to
· ·   · · · · · ·Lafayette County DOC0000005                    ·5·   ·videographer today, in association
·6                                                              ·6·   ·with TSG Reporting, Inc.· Due to
· ·   ·EXHIBIT 2 3/4/2019 Facility Use· · · · · · 41
·7·   · · · · · ·Policy; Bates· Lafayette                       ·7·   ·the severity of the COVID-19 virus
· ·   · · · · · ·County DOC0000006 to                           ·8·   ·and following the practice of
·8·   · · · · · ·Lafayette County DOC0000010
                                                                ·9·   ·social distancing, I will not be in
·9·   ·EXHIBIT 3 2/26/2019 email to· · · · · · · ·41
· ·   · · · · · ·Supervisor, O'Donnell, and                     10·   ·the same room with the witness.
10·   · · · · · ·Hill, from Carwyle                             11·   ·Instead, I will record the
11·   ·EXHIBIT 4 Order: Amend Facility Use· · · · 56
· ·   · · · · · ·Policy Regarding Use of
                                                                12·   ·deposition remotely.· Additionally,
12·   · · · · · ·Courthouse Grounds                             13·   ·our court reporter today will also
13·   ·EXHIBIT 5 Order: Approve Revision of· · · ·62
                                                                14·   ·not be in the same room and will
· ·   · · · · · ·Facilities Use Policy to
14·   · · · · · ·include a requirement of                       15·   ·swear the witness remotely.
· ·   · · · · · ·application to be made 14                      16·   · · · ·Do all parties stipulate to
15·   · · · · · ·days prior to date of
· ·   · · · · · ·proposed use and requiring
                                                                17·   ·the validity of this video
16·   · · · · · ·closure of courthouse                          18·   ·recording and the remote swearing
· ·   · · · · · ·grounds 30 minutes before
                                                                19·   ·and that it will be admissible in
17·   · · · · · ·dusk
18·   ·EXHIBIT 6 9/1/2017 email to Frye from· · · 71            20·   ·the courtroom as if it had been
· ·   · · · · · ·Lafayette County Board of                      21·   ·taken following Rule 30 of the
19·   · · · · · ·Supervisors
20
                                                                22·   ·Federal Rules of Civil Procedure
21                                                              23·   ·and the state's rules where the
22
                                                                24·   ·case is pending?
23
24                                                              25·   · · · ·MR. TOM:· This is Josh Tom
                                                       Page 8                                                   Page 9
·1·   · · JEFFREY GLYNN BUSBY                                   ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   ·for the plaintiff.· Yes.                                 ·2·   · · · · · ·the record.
·3·   · · · ·MR. O'DONNELL:· David                              ·3·   · · · · · · · · ·MR. TOM:· Josh Tom, with the
·4·   ·O'Donnell.· Yes.                                         ·4·   · · · · · ·ACLU of Mississippi, on behalf of
·5·   · · · ·THE VIDEOGRAPHER:· This marks                      ·5·   · · · · · ·plaintiff, John Rash.
·6·   ·the start of media number 1 of the                       ·6·   · · · · · · · · ·MR. WILLIAMS:· Jack Williams,
·7·   ·remote video-recorded deposition of                      ·7·   · · · · · ·sole practitioner, on behalf of the
·8·   ·Jeff Busby in the matter of John                         ·8·   · · · · · ·plaintiff, John Rash.
·9·   ·Rash versus Lafayette County,                            ·9·   · · · · · · · · ·MR. O'DONNELL:· David
10·   ·Mississippi, in the United States                        10·   · · · · · ·O'Donnell for the defendant,
11·   ·District Court for the Northern                          11·   · · · · · ·Lafayette County, Mississippi.
12·   ·District of Mississippi, Oxford                          12·   · · · · · · · · ·THE VIDEOGRAPHER:· At this
13·   ·Division.                                                13·   · · · · · ·time, would the court reporter
14·   · · · ·The remote deposition today                        14·   · · · · · ·please swear in the witness, and we
15·   ·is being held on December 3rd,                           15·   · · · · · ·may proceed.
16·   ·2020, and the time on the video                          16·   · · · · · · ·JEFFREY GLYNN BUSBY,
17·   ·monitor is 9:09 a.m.· My name is                         17·   · · · · · the witness, having first been duly
18·   ·Kevin Marth.· I'm the legal                              18·   sworn to speak the truth, the whole truth and
19·   ·videographer today, in association                       19·   nothing but the truth, testified as follows:
20·   ·with TSG Reporting, Inc.· Our court                      20·   · · · · · · · · ·EXAMINATION
21·   ·reporter today is Ms. Greta                              21·   BY MR. TOM:
22·   ·Duckett, also in association with                        22·   · · ·Q.· · ·Good morning, Mr. Busby.· My name
23·   ·TSG.                                                     23·   is Josh Tom, and I'm here on behalf of
24·   · · · ·At this time, would counsel                        24·   plaintiff, John Rash.· As the court reporter
25·   ·please state your appearances for                        25·   and the videographer mentioned, this case is

                                    TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                         YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 5 of 34 PageID #: 442

                                               Page 10                                                  Page 11
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   against Lafayette County, Mississippi, and it's    ·2·   camera.· And so, unlike a deposition where, you
·3·   before the Northern District of Mississippi out    ·3·   know, we're in the same room, that presents
·4·   of Oxford.· And so, you know, I know currently     ·4·   some, you know, difficulties, but, you know,
·5·   you're the circuit clerk of Lafayette County,      ·5·   nothing we can't, you know, solve here.
·6·   so congratulations on that.· I know that that      ·6·   · · · And so do you agree that during
·7·   was a big win for you, and your mother had         ·7·   this deposition, excluding breaks, that you
·8·   previously held that same position.· So            ·8·   will not communicate with Attorney O'Donnell or
·9·   congratulations, even if it's quite a belated      ·9·   anyone else when it's not apparent or audible
10·   congratulations, but this is the first time I'm    10·   to me or the court reporter?
11·   getting to meet you.                               11·   · · · · · · · · ·MR. O'DONNELL:· Josh, this is
12·   · · · Today, we're going to be talking             12·   · · · · · ·David.· I'll represent to you --
13·   about not your circuit clerk job, but about        13·   · · · · · · · · ·(Inaudible; audio
14·   when you were a member of the board of             14·   · · · · · · · · · distortion.)
15·   supervisors.                                       15·   · · · · · · · · ·MR. O'DONNELL:· I'll
16·   · · · Can you state your full name for             16·   · · · · · ·represent to you that any
17·   the record and spell it, please.                   17·   · · · · · ·communications between Mr. Busby
18·   · · ·A.· · ·Jeffrey Glynn Busby.                   18·   · · · · · ·and myself during the course of
19·   J-E-F-F-R-E-Y, G-L-Y-N-N, B-U-S-B-Y.               19·   · · · · · ·the --
20·   · · ·Q.· · ·Now, given the virtual nature of       20·   · · · · · · · · ·(Inaudible; audio
21·   this deposition, you know, I understand that       21·   · · · · · · · · · distortion.)
22·   attorney -- your attorney, David O'Donnell, is     22·   · · · · · · · · ·MR. O'DONNELL:· Any
23·   in the same room as you just to your right.        23·   · · · · · ·communications between Mr. Busby
24·   I'm unable to see Mr. O'Donnell, and, you know,    24·   · · · · · ·and myself will be noted --
25·   I'm unable to see anything that's off this         25·   · · · · · · · · ·(Inaudible; audio
                                               Page 12                                                  Page 13
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · · · · · · · · distortion.)                     ·2·   · · ·Q.· · ·So you've never been a -- or have
·3·   · · · · · · · · ·MR. O'DONNELL:· Any               ·3·   you ever been a plaintiff or defendant in a
·4·   · · · · · ·communications between Mr. Busby        ·4·   lawsuit?
·5·   · · · · · ·and myself during the course of the     ·5·   · · ·A.· · ·No, sir.
·6·   · · · · · ·deposition will be noted on the         ·6·   · · ·Q.· · ·Have you ever been a witness in a
·7·   · · · · · ·record before it occurs.· Okay?· So     ·7·   lawsuit?
·8·   · · · · · ·there won't be any communications       ·8·   · · ·A.· · ·No, sir.
·9·   · · · · · ·or hand movements or suggestions to     ·9·   · · ·Q.· · ·So before we get to the substance,
10·   · · · · · ·the witness about testimony,            10·   I want to go over a couple of ground rules for
11·   · · · · · ·period.· But I understand the           11·   the deposition today so we can have a smooth
12·   · · · · · ·logistical difficulties that you        12·   time together today.· Do you understand that
13·   · · · · · ·have because of how we're handling      13·   you're obligated to give complete and truthful
14·   · · · · · ·the deposition.· And as an element      14·   answers to my questions today?
15·   · · · · · ·of fairness to you and to               15·   · · ·A.· · ·Yes, sir.
16·   · · · · · ·Mr. Williams, I will -- Mr. Busby       16·   · · ·Q.· · ·It's the same as if we were in
17·   · · · · · ·and I will note in the event that       17·   court.· Even though we're not in court, you
18·   · · · · · ·we have to communicate during the       18·   still have the same obligation to tell the
19·   · · · · · ·course of the deposition.               19·   truth.
20·   · · · · · · · · ·MR. TOM:· That's great.           20·   · · · Do you understand that?
21·   · · · · · ·Thanks, David.                          21·   · · ·A.· · ·Yes.
22·   BY MR. TOM:                                        22·   · · ·Q.· · ·Because the court reporter is
23·   · · ·Q.· · ·Mr. Busby, have you been deposed in    23·   taking down your testimony, you must speak up
24·   any other matter before this one?                  24·   and give oral answers instead of nodding or
25·   · · ·A.· · ·No, sir.                               25·   shaking your head.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 6 of 34 PageID #: 443

                                               Page 14                                                  Page 15
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · · Do you understand that?                      ·2·   · · ·Q.· · ·Do you have any questions about the
·3·   · · ·A.· · ·I do.                                  ·3·   procedures that we will follow today?
·4·   · · ·Q.· · ·If you don't understand a question,    ·4·   · · ·A.· · ·I do not.
·5·   let me know, and I'll try to rephrase it.· If      ·5·   · · ·Q.· · ·Are you familiar with this lawsuit
·6·   you need a break, tell me or your counsel, but     ·6·   titled, Rash versus Lafayette County,
·7·   please do not ask for a break or confer with       ·7·   Mississippi?
·8·   your counsel while there is a question pending.    ·8·   · · ·A.· · ·I know of it.· I do not -- no, sir,
·9·   · · · Do you understand?                           ·9·   I don't know a lot about the case.
10·   · · ·A.· · ·I do.                                  10·   · · ·Q.· · ·And how do you know of the lawsuit?
11·   · · ·Q.· · ·Let's not try to talk over each        11·   · · ·A.· · ·Well, when I -- when I was told
12·   other, because it makes it difficult for the       12·   that I would be having this deposition.
13·   court reporter to take that information down.      13·   Mr. O'Donnell contacted me.
14·   Please let me finish the question, and I'll let    14·   · · ·Q.· · ·I see.· Have you read any documents
15·   you finish your answer before I start asking       15·   related to this lawsuit?
16·   another question.                                  16·   · · ·A.· · ·I have read the facility use policy
17·   · · ·A.· · ·Okay.                                  17·   in '15 and in '19.
18·   · · ·Q.· · ·Are you taking any medication or       18·   · · ·Q.· · ·Have you read any other documents?
19·   drugs that would impair memory or your ability     19·   · · ·A.· · ·I was presented -- I was given the
20·   to understand my questions?                        20·   arena policy this morning, but I have not read
21·   · · ·A.· · ·No.                                    21·   over it.· No, sir.
22·   · · ·Q.· · ·Is there any other reason you can't    22·   · · ·Q.· · ·Have you read any other documents
23·   give full, complete, and truthful answers          23·   besides those mentioned?
24·   today?                                             24·   · · ·A.· · ·No, sir.
25·   · · ·A.· · ·None.                                  25·   · · ·Q.· · ·Have you read any news coverage
                                               Page 16                                                  Page 17
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   concerning this lawsuit?                           ·2·   to prepare for this deposition?
·3·   · · ·A.· · ·No, sir.                               ·3·   · · ·A.· · ·No, sir.
·4·   · · ·Q.· · ·What did you do to prepare for this    ·4·   · · ·Q.· · ·Have you discussed anything related
·5·   deposition?                                        ·5·   to today's deposition with anyone else besides
·6·   · · ·A.· · ·Mr. O'Donnell came to my office        ·6·   Attorney O'Donnell?
·7·   yesterday for about, I would say, 30 to 45         ·7·   · · ·A.· · ·No, sir.
·8·   minutes and presented me with the facility use     ·8·   · · ·Q.· · ·Did you do anything else to prepare
·9·   policy from '15 and the facility use policy        ·9·   for today?
10·   from '19.· And I basically -- we read over         10·   · · ·A.· · ·No, sir.
11·   that -- policies and discussed those.· And then    11·   · · ·Q.· · ·What is your current position?
12·   this morning, he -- or I'm not sure if it was      12·   · · ·A.· · ·I'm the circuit clerk of Lafayette
13·   this morning or yesterday, he told me that         13·   County.
14·   he -- that you had requested me read over the      14·   · · ·Q.· · ·And what's the month and year that
15·   arena facility policy, which he brought with       15·   you began that position?
16·   him this morning when he came to my office.        16·   · · ·A.· · ·January of this year, 2020.
17·   · · ·Q.· · ·Now, besides Mr. O'Donnell, was        17·   · · ·Q.· · ·Do you have any other employment in
18·   anyone else present at those meetings?             18·   addition to being the circuit clerk of
19·   · · ·A.· · ·No, sir.                               19·   Lafayette County?
20·   · · ·Q.· · ·Prior to the meetings you just         20·   · · ·A.· · ·I'm sorry.· I didn't under- -- I
21·   mentioned, had you done anything else to           21·   couldn't hear you.
22·   prepare for this deposition?                       22·   · · ·Q.· · ·Do you have any other employment
23·   · · ·A.· · ·No, sir.                               23·   besides -- do you have any other employment in
24·   · · ·Q.· · ·And besides the documents you          24·   addition to being circuit clerk?
25·   mentioned, did you review any other documents      25·   · · ·A.· · ·I have a retail sporting goods

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 7 of 34 PageID #: 444

                                               Page 18                                                  Page 19
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   business that I've been in for 35 years.           ·2·   for Lafayette County?
·3·   · · ·Q.· · ·And besides your sporting goods        ·3·   · · ·A.· · ·Eight years.
·4·   business, are there any other employment -- do     ·4·   · · ·Q.· · ·So while supervisor for Lafayette
·5·   you have any other employment besides that?        ·5·   County, you also ran your sporting goods
·6·   · · ·A.· · ·Rental property, if you call that      ·6·   business; is that correct?
·7·   a -- I mean, I'm not sure if that's -- we do       ·7·   · · ·A.· · ·That's correct.
·8·   have rental property that we rent.                 ·8·   · · ·Q.· · ·While a supervisor, did you have
·9·   · · ·Q.· · ·Okay.· Any other employers?            ·9·   any other employment?
10·   · · ·A.· · ·No, sir.                               10·   · · ·A.· · ·No, sir, besides sporting goods.
11·   · · ·Q.· · ·Now, did you graduate from college?    11·   Now, I had University Sporting Goods.· That's
12·   · · ·A.· · ·I have, like, six hours left.          12·   where I worked full-time, and then I did my
13·   · · ·Q.· · ·Okay.· And where did you go --         13·   supervisor's job from there.
14·   · · ·A.· · ·The University of Mississippi.         14·   · · ·Q.· · ·Understood.· Are you a lifelong
15·   · · ·Q.· · ·And did you graduate from high         15·   resident of Lafayette County?
16·   school?                                            16·   · · ·A.· · ·I am.
17·   · · ·A.· · ·Yes.                                   17·   · · ·Q.· · ·Have you ever lived outside of
18·   · · ·Q.· · ·Where did you graduate from high       18·   Lafayette County?
19·   school?                                            19·   · · ·A.· · ·No, sir.
20·   · · ·A.· · ·Oxford High School.                    20·   · · ·Q.· · ·Do you live in Oxford?
21·   · · ·Q.· · ·Where did you work prior to            21·   · · ·A.· · ·I do.
22·   becoming circuit clerk?                            22·   · · ·Q.· · ·Are you a lifelong resident of
23·   · · ·A.· · ·University Sporting Goods and was a    23·   Oxford?
24·   supervisor for Lafayette County.                   24·   · · ·A.· · ·Are you talking the city limits or
25·   · · ·Q.· · ·And how long were you a supervisor     25·   the county as a whole?
                                               Page 20                                                  Page 21
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·The city limits.                       ·2·   · · ·Q.· · ·When you were a board of
·3·   · · ·A.· · ·The city limits.· I have lived         ·3·   supervisors member for those eight years, do
·4·   outside the city limits for a short period of      ·4·   you maintain any documents as part of that
·5·   time.· It's in the city limits now.· But that      ·5·   work?
·6·   was back in the, probably, late '80s.· But for     ·6·   · · ·A.· · ·Yes, sir, I still have the emails.
·7·   the most part of my life or the majority of my     ·7·   · · ·Q.· · ·Do any of the emails relate to this
·8·   life, I have lived in the city limits.             ·8·   lawsuit?
·9·   · · ·Q.· · ·So for the vast majority of your       ·9·   · · ·A.· · ·Not besides the facility use
10·   life, you lived in the city limits of Oxford,      10·   policies.
11·   Mississippi?                                       11·   · · ·Q.· · ·So you have emails about the
12·   · · ·A.· · ·That's correct.                        12·   facility use policy?
13·   · · ·Q.· · ·And how old are you?                   13·   · · ·A.· · ·I have the facility use policy
14·   · · ·A.· · ·I'm 54.                                14·   emails, the documents in front of me that -- I
15·   · · ·Q.· · ·Do you maintain, in any form --        15·   have in front of me today, not correspondence
16·   whether paper, electronic, text message, or        16·   with anyone about the facility use policy.
17·   otherwise -- any documents related to this         17·   · · ·Q.· · ·And is that -- you have the
18·   case?                                              18·   facility use policy because Attorney O'Donnell
19·   · · ·A.· · ·Related to this case?· I mean,         19·   gave them to you or because you had them
20·   besides the facility use policies, no, sir.        20·   before?
21·   · · ·Q.· · ·Do you maintain any documents from     21·   · · ·A.· · ·David -- our attorney, David
22·   your prior work as a board of supervisors          22·   O'Donnell, presented them to me.· But I'm
23·   member?                                            23·   pretty sure that I -- when I was asked to
24·   · · ·A.· · ·Do I have -- I guess I don't           24·   produce these, I produced them to the county
25·   understand the question.                           25·   administrator.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 8 of 34 PageID #: 445

                                               Page 22                                                  Page 23
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·I see.· And when were you asked to     ·2·   communications about protests, political
·3·   produce those?                                     ·3·   speech, or other expressive activity on the
·4·   · · ·A.· · ·One day last week.                     ·4·   Lafayette County Courthouse grounds?
·5·   · · ·Q.· · ·And this was in relation to this       ·5·   · · ·A.· · ·Not that I -- no, sir, not that I'm
·6·   lawsuit?                                           ·6·   aware of.
·7·   · · ·A.· · ·That's correct.· Well, I assumed it    ·7·   · · ·Q.· · ·In the documents that you did have
·8·   was -- I guess, I assumed that it was -- now --    ·8·   about the facility use policy and the monument,
·9·   was because of this lawsuit.· Just any -- I was    ·9·   you turned those over to the county?
10·   asked to produce anything that had to do with      10·   · · ·A.· · ·That's correct.
11·   the statue or facility use policies, I think,      11·   · · ·Q.· · ·Now, in your work as supervisor --
12·   is what the question was.                          12·   or scratch that.
13·   · · ·Q.· · ·I see.· And the county                 13·   · · · Throughout this deposition, we'll
14·   administrator, Lisa Carwyle, asked you to do       14·   be talking about Oxford's courthouse square and
15·   that?                                              15·   the Lafayette County Courthouse, which is in
16·   · · ·A.· · ·Yes.· It was either he -- she or       16·   the center of Oxford's courthouse square.· I'm
17·   David O'Donnell.· I'm not sure which one of the    17·   going to refer, as locals do, to this area as
18·   two.· They both may have been on the email to      18·   "the square" or "the county courthouse."· You
19·   me.                                                19·   understand that "the square" is Oxford's
20·   · · ·Q.· · ·I see.· Do you have any documents      20·   courthouse square, right?
21·   or communications about public safety issues on    21·   · · ·A.· · ·That's correct.
22·   the Lafayette County Courthouse grounds?           22·   · · ·Q.· · ·And you understand that "the county
23·   · · ·A.· · ·Besides the document in front of       23·   courthouse" is the Lafayette County Courthouse,
24·   me, no.                                            24·   correct?
25·   · · ·Q.· · ·Do you have any documents or           25·   · · ·A.· · ·Correct.
                                               Page 24                                                  Page 25
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·When I speak about "the county         ·2·   except for small barriers, like decorative
·3·   courthouse grounds," you understand that I'm       ·3·   fencing, is open to and part of the square,
·4·   referring to the grounds surrounding the           ·4·   correct?
·5·   courthouse building; I'm not talking about         ·5·   · · ·A.· · ·Part of the square -- part of the
·6·   space inside the courthouse?                       ·6·   courthouse grounds, yes.· I don't know if the
·7·   · · · Do you understand that?                      ·7·   streets and stuff are owned by the city or the
·8·   · · ·A.· · ·I do.                                  ·8·   county.· I don't guess I understand the
·9·   · · ·Q.· · ·The square is the center of            ·9·   question.· But the grounds inside the fenced-in
10·   Oxford's business, social, and city life,          10·   area that you're talking about has always been
11·   correct?                                           11·   considered courthouse -- Lafayette County's
12·   · · ·A.· · ·Yes, sir.                              12·   property.
13·   · · ·Q.· · ·How long has the square acted as       13·   · · ·Q.· · ·Okay.· Separate from who owns the
14·   the center of Oxford's business, social, and       14·   courthouse or who owns the streets, you know,
15·   city life?                                         15·   that's not what my question is.· The question
16·   · · ·A.· · ·All of my life, that I -- that I'm     16·   is, is that the grounds of the county
17·   aware of.· I can't think of it -- I've always      17·   courthouse are part of the square; is that
18·   considered it to be the center of Oxford.          18·   correct?
19·   · · ·Q.· · ·The county courthouse lies at the      19·   · · ·A.· · ·That's correct.
20·   center of the square, correct?                     20·   · · ·Q.· · ·The county courthouse grounds has
21·   · · ·A.· · ·That's correct.                        21·   sidewalks, grassy areas, and benches, right?
22·   · · ·Q.· · ·The county courthouse grounds,         22·   · · ·A.· · ·That's correct.
23·   except for small barriers, like decorative         23·   · · ·Q.· · ·The county courthouse grounds
24·   fencing -- let me rephrase.                        24·   function as a small public park, correct?
25·   · · · The county courthouse grounds,               25·   · · ·A.· · ·I would disagree with calling it a

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 9 of 34 PageID #: 446

                                               Page 26                                                  Page 27
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   park.· No, sir.                                    ·2·   · · ·A.· · ·I'm trying to think.· I'm not
·3·   · · ·Q.· · ·How would you describe it?             ·3·   trying to -- there has been -- are you
·4·   · · ·A.· · ·I would -- it's a small area that      ·4·   considering inside the fence or on the
·5·   surrounds the courthouse that people walk          ·5·   monument?· Because there have been people that
·6·   through going from one side of the square to       ·6·   have sat or stood at the monument, but I -- I
·7·   another side of the square.                        ·7·   guess there's been a few that had a speech or
·8·   · · · Now, if you're asking me if they --          ·8·   so, but very few in the -- in the years that
·9·   anyone ever stops and sits on the benches, yes,    ·9·   I've been associated with it.
10·   they do.· But do I look outside and see people     10·   · · ·Q.· · ·Okay.· So just for definitional
11·   kicking footballs or throwing Frisbees?· No,       11·   purposes, the monument is on county property,
12·   sir, the lawn is not big enough for that.          12·   correct?
13·   · · ·Q.· · ·The county courthouse grounds are      13·   · · ·A.· · ·I think they've established that.
14·   used for assembly, political speech, protest,      14·   Yes, sir.
15·   and other expressive activity, correct?            15·   · · ·Q.· · ·The monument is part of the county
16·   · · ·A.· · ·I -- political speeches?· I've         16·   courthouse grounds, correct?
17·   never heard a political speech.· Now, I've --      17·   · · ·A.· · ·According to the county, yes.
18·   when you have Veterans Day, they have assembled    18·   · · ·Q.· · ·So for -- when we talk about the
19·   for Veterans Day.· Commencements, they have.       19·   county courthouse grounds today, that includes
20·   But for political speeches, no, sir, I can't       20·   the grassy areas and also the land surrounding
21·   say that I remember one having that on the         21·   the monument.
22·   grounds of the courthouse.                         22·   · · · Do you understand that?
23·   · · ·Q.· · ·The county courthouse grounds are      23·   · · ·A.· · ·Okay.
24·   used for assembly, protest, and other              24·   · · ·Q.· · ·So when I say "county courthouse
25·   expressive activity, correct?                      25·   grounds," you know, you tried to separate -- or
                                               Page 28                                                  Page 29
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   you did separate the monument from the grassy      ·2·   · · · Have you ever seen an assembly, a
·3·   areas.                                             ·3·   speech, or a protest on the county courthouse
·4·   · · ·A.· · ·Yes.                                   ·4·   grounds before six years ago?
·5·   · · ·Q.· · ·When I talk about the county           ·5·   · · ·A.· · ·I -- not that I can recall, but I
·6·   courthouse grounds, I'm talking about the          ·6·   don't know.· I'm not going to say one way or
·7·   grassy areas and the area of the monument.         ·7·   the other, because I -- I simply don't know.
·8·   · · · Do you understand?                           ·8·   · · ·Q.· · ·So today we'll be discussing the
·9·   · · ·A.· · ·Okay.                                  ·9·   Lafayette County Board of Supervisors.· When I
10·   · · ·Q.· · ·The county courthouse grounds are      10·   refer to "the board" or "board of supervisors,"
11·   used for assembly, protest, and other              11·   you understand I'm referring to the Lafayette
12·   expressive activity, correct?                      12·   County Board of Supervisors, correct?
13·   · · ·A.· · ·I would say yes.                       13·   · · ·A.· · ·That's correct.
14·   · · ·Q.· · ·How long has the county courthouse     14·   · · ·Q.· · ·How does the board communicate when
15·   grounds been used for assembly, protest, and       15·   doing county business?
16·   other expressive activity?                         16·   · · ·A.· · ·We have a meeting on the first and
17·   · · ·A.· · ·When you say "protest," are you --     17·   third Monday of each month.· The -- when I was
18·   is that -- or I guess my question is, is that      18·   a supervisor, we had the first meeting at 5:00;
19·   one or more?· Or if it's an individual, is that    19·   and the -- on the third Monday of the month, we
20·   counted as a protest?                              20·   would have it at 8:00 in the morning, unless
21·   · · ·Q.· · ·Yes.                                   21·   there was a special-called meeting.
22·   · · ·A.· · ·Okay.· I would say probably six        22·   · · ·Q.· · ·And the board's work is reflected
23·   years, and that's a guess.                         23·   in board agendas and minutes, correct?
24·   · · ·Q.· · ·So the county courthouse grounds --    24·   · · ·A.· · ·That's correct.
25·   have you ever -- scratch that.                     25·   · · ·Q.· · ·In what other records is the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 10 of 34 PageID #: 447

                                               Page 30                                                  Page 31
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   board's work documented?                           ·2·   we've -- our constituents, if they email us, we
·3·   · · ·A.· · ·I'm sorry?                             ·3·   try to answer them, yes.
·4·   · · ·Q.· · ·In what other records is the           ·4·   · · ·Q.· · ·And do board members communicate
·5·   board's work documented?                           ·5·   with the public via text message?
·6·   · · ·A.· · ·I would say -- I mean, I think you     ·6·   · · ·A.· · ·I couldn't answer that question. I
·7·   can subscribe by email and -- or look online to    ·7·   don't know if other members do or not.· If
·8·   get the board minutes and the agenda and stuff     ·8·   someone asked me about a situation on a text,
·9·   through a website, the Lafayette County            ·9·   then I would probably -- I would probably
10·   website.                                           10·   respond, depending on, I guess, what it
11·   · · ·Q.· · ·Besides agendas and minutes, are       11·   concerned.
12·   there any other records that show the work of      12·   · · ·Q.· · ·Do you -- scratch that.
13·   the board?                                         13·   · · · Did you communicate with the public
14·   · · ·A.· · ·Not that I'm aware of.                 14·   via text message while a board member?
15·   · · ·Q.· · ·Does the board communicate via         15·   · · ·A.· · ·Can you be more specific?· On what
16·   email with each other?                             16·   issue?· On this issue?
17·   · · ·A.· · ·No, not discussing business,           17·   · · ·Q.· · ·On county business.
18·   because that's the sunshine law.· And it -- we     18·   · · ·A.· · ·Yes, on county business.
19·   are not allowed to conduct business that way or    19·   · · ·Q.· · ·Did you communicate with the public
20·   by text or anything that we do not discuss in      20·   via text or email about the monument on the
21·   the -- we do not discuss the agenda over emails    21·   county courthouse grounds?
22·   or texts.                                          22·   · · ·A.· · ·I do not ever remember doing that,
23·   · · ·Q.· · ·Do members of the board communicate    23·   no, sir.· Quite honestly, I don't remember
24·   with the public via email?                         24·   getting any.· I'm not saying I never got any,
25·   · · ·A.· · ·I'm sure one-on-one.· I'm sure that    25·   but that was not a big contingency when I was
                                               Page 32                                                  Page 33
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   on the board, as much as it was road ditches or    ·2·   · · ·A.· · ·This is the facility use policy
·3·   roads or different things like that.               ·3·   that we put in -- I think it -- well, it says
·4·   · · ·Q.· · ·Sure.· Sure.· Are there any other      ·4·   it went into effect in April of 2015 for the
·5·   documents or communications that reflect the       ·5·   use of our facilities.
·6·   board's work that we have not discussed?           ·6·   · · ·Q.· · ·And the board adopted this policy,
·7·   · · ·A.· · ·No, sir, that I'm aware of.            ·7·   correct?
·8·   · · · · · · · · ·MR. TOM:· Now, this question      ·8·   · · ·A.· · ·That's correct.
·9·   · · · · · ·is for the court reporter.              ·9·   · · ·Q.· · ·And you were president of the board
10·   · · · · · · · · ·(Technical discussion.)           10·   when this policy was adopted, right?
11·   · · · · · · · · ·(Exhibit 1 was marked for         11·   · · ·A.· · ·That's correct.
12·   · · · · · · · · · identification.)                 12·   · · ·Q.· · ·How was use of county property
13·   BY MR. TOM:                                        13·   regulated before this 2015 policy was adopted?
14·   · · ·Q.· · ·I just put Exhibit 1 into the chat.    14·   · · ·A.· · ·I don't think they had a policy. I
15·   And this is the April 20th, 2015, Facility Use     15·   would assume they went through the county
16·   Policy.· The Bates number at the bottom of the     16·   administrator, but I do not know.· That was the
17·   first page of this document is                     17·   reasoning to come up with the policy, because
18·   Lafayette County DOC000002.                        18·   we started getting requests for facility use.
19·   · · ·A.· · ·Okay.· I have that.                    19·   · · ·Q.· · ·When did you first become a board
20·   · · ·Q.· · ·Okay.· Go ahead and take a look at     20·   of supervisors member?
21·   that document, Mr. Busby.                          21·   · · ·A.· · ·2012.
22·   · · ·A.· · ·Okay.· What specifically do you        22·   · · ·Q.· · ·So from 2012 until April 20th,
23·   want me to look at?· I have read it.               23·   2015, when this policy was implemented, how did
24·   · · ·Q.· · ·Okay.· So what is this document?       24·   the county regulate use of county property?
25·   What is Exhibit 1?                                 25·   · · ·A.· · ·I assume it went through the county

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 11 of 34 PageID #: 448

                                               Page 34                                                  Page 35
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   administrator.                                     ·2·   county courthouse grounds --
·3·   · · ·Q.· · ·Before this 2015 policy was            ·3·   · · ·A.· · ·I do not.
·4·   adopted, what role did the board have in           ·4·   · · ·Q.· · ·-- before this policy was
·5·   regulating use of county property?                 ·5·   implemented?
·6·   · · ·A.· · ·We had none that I'm aware of.         ·6·   · · ·A.· · ·I do not.
·7·   Again, I think any -- any request was made         ·7·   · · ·Q.· · ·Why did the county adopt this
·8·   through the county administrator.                  ·8·   facility use policy in 2015?
·9·   · · ·Q.· · ·What was the process to get            ·9·   · · ·A.· · ·We started having more and more --
10·   permission to use county property before the       10·   our county administrator, I'm assuming -- and
11·   board adopted this 2015 policy?                    11·   I'm sorry; I just don't remember every
12·   · · ·A.· · ·I assume they contacted the county     12·   detail -- but said we had a lot more requests
13·   administrator.                                     13·   to use the building -- use the grounds.· There
14·   · · ·Q.· · ·Besides the county administrator --    14·   was problems when people would use the grounds.
15·   · · · · · · · · ·(Simultaneous speakers.)          15·   Sprinkler systems were getting damaged.· We
16·   · · ·A.· · ·They did not contact me.               16·   were having people in the courtroom and
17·   · · ·Q.· · ·I see.· Who were the decisionmakers    17·   monitors were getting damaged.· So we felt, at
18·   in granting use of the county courthouse           18·   that time, we needed to put together a facility
19·   grounds before this 2015 policy was adopted?       19·   use policy.· And from that point, again, I
20·   · · ·A.· · ·The county administrator.              20·   assume that he got with our attorney, which was
21·   · · ·Q.· · ·Was there anyone else besides the      21·   David O'Donnell at that time, and we came up
22·   county administrator involved in that process?     22·   with the facility use policy that we adopted in
23·   · · ·A.· · ·Not that I'm aware of.                 23·   2015.
24·   · · ·Q.· · ·Do you know what the criteria used     24·   · · ·Q.· · ·Who was the county administrator at
25·   were to determine whether someone could use the    25·   this time?
                                               Page 36                                                  Page 37
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·A.· · ·That was Joseph Johnson.               ·2·   problems outside -- and I don't want to say
·3·   · · ·Q.· · ·So the impetus behind adopting this    ·3·   "destruction," because I don't think they meant
·4·   facility use policy in 2015 was county             ·4·   to harm the facilities.· But it happened during
·5·   administrator Joseph Johnson?                      ·5·   the times of use, and it was just starting to
·6·   · · ·A.· · ·Yes, sir.· I think he brought it to    ·6·   get used more and more.
·7·   our attention that we -- he felt like that we      ·7·   · · ·Q.· · ·Was the main concern use inside of
·8·   needed to have a facility use policy because of    ·8·   the county courthouse?
·9·   the requests that he was getting for use of the    ·9·   · · ·A.· · ·No.· I can't say just inside,
10·   facilities at that time.                           10·   because -- I think there was a group -- Makers
11·   · · ·Q.· · ·Was there anyone else that brought     11·   Mark was one of the -- they were kind of a
12·   up the idea of adopting a facility use policy?     12·   group that used the facility a couple of times
13·   · · ·A.· · ·Not that I'm aware of.· Again, if      13·   a month to display crafts and arts.· And it
14·   there was, I do not remember.                      14·   was -- they were -- they were on the lawn, and
15·   · · ·Q.· · ·So besides the concerns that you       15·   I know that's where some problems occurred;
16·   just mentioned about broken sprinklers and, you    16·   again, with not -- not problems among
17·   know, monitors in the courthouse, what concerns    17·   themselves, but problems with the use of the
18·   was this 2015 policy designed to address?          18·   facilities.
19·   · · ·A.· · ·I think that was the majority of       19·   · · ·Q.· · ·So is it fair to say that this
20·   our concerns at that time.· It was just the use    20·   policy in 2015 was adopted not because there
21·   of a historical building and the wear and tear     21·   were any problems, but just to get a better
22·   and different things that were going on inside     22·   process in place for people to be able to use
23·   the facility.· I don't think there was any         23·   the county courthouse grounds?
24·   problems, if that's what you're asking me. I       24·   · · ·A.· · ·Yes, sir.· I would say that's a
25·   wasn't aware of any, and I can't remember any      25·   fair assessment.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 12 of 34 PageID #: 449

                                               Page 38                                                  Page 39
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·Okay.· Was this policy designed to     ·2·   So safety in that standpoint was a concern,
·3·   address public safety concerns?                    ·3·   yes, sir.
·4·   · · ·A.· · ·I think we did address some public     ·4·   · · ·Q.· · ·So besides, you know, potential
·5·   safety -- the security.· I don't -- it was not     ·5·   fire and potential pedestrian traffic concerns,
·6·   a top priority at that time, no, sir.              ·6·   what other public safety concerns were there?
·7·   · · ·Q.· · ·Were there public safety concerns,     ·7·   · · ·A.· · ·None at that time, that I'm aware
·8·   when this 2015 policy was addressed, regarding     ·8·   of.
·9·   the county courthouse grounds?                     ·9·   · · ·Q.· · ·What is the process for obtaining a
10·   · · ·A.· · ·Well, there's always concerns.         10·   permit under this 2015 policy?
11·   You've got a historical building here, and         11·   · · ·A.· · ·They would contact the county
12·   there's no sprinkler system in this building.      12·   administrator's office, and he had a form that
13·   There's -- you know, there -- so the damage to     13·   they would fill out at that time.· And I think
14·   the building or any electrical problems, fires,    14·   it -- I think, at that time, it was a
15·   or anything, this building would go up fairly      15·   seven-day -- you had to do it seven days prior
16·   quickly.                                           16·   to the event.
17·   · · · You're probably -- in some portions          17·   · · ·Q.· · ·So if you look on page 3 of
18·   of this courthouse, especially on the -- I         18·   Exhibit 1, under "applications for usage," it
19·   guess the east and the west ends, you're less      19·   says, Application should be submitted to the
20·   than 25 feet, probably, from the road.· So,        20·   county administrator at least one week in
21·   yes, there were some concerns of safety among      21·   advance.
22·   people crossing streets and going in and out       22·   · · ·A.· · ·Yes, sir.
23·   when you would have large gatherings on the --     23·   · · ·Q.· · ·That's what you're referring to?
24·   i.e., as Makers Mark would have a -- something     24·   · · ·A.· · ·Yes, sir.
25·   on the lawn, you would have pretty big crowds.     25·   · · ·Q.· · ·So the county administrator runs
                                               Page 40                                                  Page 41
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   the process for granting permits under this        ·2·   · · · · · · · · ·(Exhibit 2 was marked for
·3·   2015 policy?                                       ·3·   · · · · · · · · · identification.)
·4·   · · ·A.· · ·That's correct.                        ·4·   BY MR. TOM:
·5·   · · ·Q.· · ·What is the role of the board for      ·5·   · · ·Q.· · ·Mr. Busby, this is the March 4th,
·6·   permits under this 2015 policy?                    ·6·   2019, facility use policy.· And the Bates
·7·   · · ·A.· · ·We adopted the policy, but outside     ·7·   number is Lafayette County Doc 6 on the first
·8·   that, we played no part in it.                     ·8·   page.
·9·   · · ·Q.· · ·What is the role of the sheriff for    ·9·   · · ·A.· · ·Yes, sir.
10·   permits under this facility use policy?            10·   · · ·Q.· · ·I also want to introduce Exhibit 3.
11·   · · ·A.· · ·I'm sorry.· I didn't hear you. I       11·   · · · · · · · · ·(Exhibit 3 was marked for
12·   couldn't hear you.                                 12·   · · · · · · · · · identification.)
13·   · · ·Q.· · ·What is the role of the sheriff for    13·   BY MR. TOM:
14·   permits under this 2015 policy?                    14·   · · ·Q.· · ·Now, we received this document from
15·   · · ·A.· · ·I don't know that he played a role     15·   your former colleague, Kevin Frye.· You don't
16·   in that, but I -- I'm not -- that would be a       16·   have this document in -- in --
17·   question, I guess, for Joseph Johnson.· I --       17·   · · ·A.· · ·I don't.· How do I download it?
18·   but from my recollection, I don't know that he     18·   · · ·Q.· · ·-- in hard copy?
19·   played a part -- a part in that at all.            19·   · · · If you go to the chat button --
20·   · · ·Q.· · ·Besides the county administrator,      20·   · · ·A.· · ·Uh-huh.
21·   who else had a role for permits under the 2015     21·   · · ·Q.· · ·-- just open the chat, and you can
22·   policy?                                            22·   double-click the document.
23·   · · ·A.· · ·No one that I'm aware of.              23·   · · · · · · · · ·(Technical discussion.)
24·   · · ·Q.· · ·So I want to introduce Exhibit 2.      24·   BY MR. TOM:
25·   ///                                                25·   · · ·Q.· · ·Exhibit 3 is an email from Lisa

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 13 of 34 PageID #: 450

                                               Page 42                                                  Page 43
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   Carwyle to the supervisors, David O'Donnell,       ·2·   · · ·Q.· · ·This is an email from Lisa Carwyle
·3·   and John Hill, regarding the March 4th, 2019,      ·3·   to Supervisor, David O'Donnell, and John Hill,
·4·   policy.                                            ·4·   regarding facility use policy.· And then it
·5·   · · ·A.· · ·Okay.                                  ·5·   attaches the same policy, the March 4th, 2019,
·6·   · · ·Q.· · ·Do you have it open?                   ·6·   policy, but this appears to be a draft of it.
·7·   · · ·A.· · ·Yes.· I'm going -- I printed it        ·7·   · · · Do you see that?
·8·   off.                                               ·8·   · · ·A.· · ·I do.· I have it printed out.
·9·   · · · · · · · · ·(Technical discussion.)           ·9·   · · ·Q.· · ·Now, this email address,
10·   · · ·A.· · ·Okay.                                  10·   "Supervisor," whose -- whose email address is
11·   · · ·Q.· · ·So let's go to Exhibit 2.              11·   "Supervisor"?
12·   · · ·A.· · ·Okay.                                  12·   · · ·A.· · ·I'm assuming it went to all five of
13·   · · ·Q.· · ·At the bottom, that's Bates-           13·   us, all five supervisors.
14·   numbered Lafayette County Doc 6.                   14·   · · ·Q.· · ·Okay.· So this email from Lisa
15·   · · · Do you see that?                             15·   Carwyle is to all five supervisors and to David
16·   · · ·A.· · ·I do.                                  16·   O'Donnell, correct?
17·   · · ·Q.· · ·Do you understand this document?       17·   · · ·A.· · ·That's correct.
18·   · · ·A.· · ·Yes, sir.                              18·   · · ·Q.· · ·Who's John Hill?
19·   · · ·Q.· · ·What is it?                            19·   · · ·A.· · ·He was the sheriff at that time.
20·   · · ·A.· · ·It's the facility use policy that      20·   · · ·Q.· · ·Now, this March 4th, 2019, policy
21·   we adopted on March 4, 2019.                       21·   was passed when you were president of the
22·   · · ·Q.· · ·And "we" is the board, correct?        22·   board, correct?
23·   · · ·A.· · ·We as the board, yes.                  23·   · · ·A.· · ·That's correct.
24·   · · ·Q.· · ·Now, go to Exhibit 3.                  24·   · · ·Q.· · ·Now, if you go to Exhibit 3, you'll
25·   · · ·A.· · ·Okay.                                  25·   see that Ms. Carwyle says that the changes to
                                               Page 44                                                  Page 45
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   the policy are in red.                             ·2·   called "other items" in red at the bottom of
·3·   · · ·A.· · ·Yes, sir.                              ·3·   page 4.
·4·   · · ·Q.· · ·So now go down to the policy, and      ·4·   · · ·A.· · ·That's correct.
·5·   let's look at the red language here.               ·5·   · · ·Q.· · ·So, you know, that is the area,
·6·   · · ·A.· · ·Uh-huh.· Okay.                         ·6·   according to Ms. Carwyle, that was changed from
·7·   · · ·Q.· · ·So I know that this is a draft and     ·7·   the 2015 policy.
·8·   I haven't fully compared it, so -- but just --     ·8·   · · ·A.· · ·That's correct.
·9·   just as a -- you know, just so we know where to    ·9·   · · ·Q.· · ·So now let's go back to the final
10·   look.· So you see how it says 30 days here in      10·   policy, which is Exhibit 2.
11·   red?· There's a nonrefundable fee of $25 in        11·   · · ·A.· · ·Okay.
12·   red.                                               12·   · · ·Q.· · ·So under applications for usage on
13·   · · ·A.· · ·Uh-huh.                                13·   Exhibit 2 on page 3 --
14·   · · ·Q.· · ·There's some red under --              14·   · · ·A.· · ·Okay.
15·   · · ·A.· · ·Yes.· I see that.                      15·   · · ·Q.· · ·-- it says on the second bullet
16·   · · ·Q.· · ·There's some red under                 16·   point, Applications should be submitted to the
17·   "security" --                                      17·   county administrator at least 30 days in
18·   · · ·A.· · ·Uh-huh.                                18·   advance?
19·   · · ·Q.· · ·-- at the bottom of page 3.            19·   · · ·A.· · ·That's correct.
20·   · · · Do you see that?                             20·   · · ·Q.· · ·Why was that change made?
21·   · · ·A.· · ·I see that.                            21·   · · ·A.· · ·Again, I'm -- I'm trying to be as
22·   · · ·Q.· · ·And then there's some red under        22·   correct as I can be.· I -- I'm pretty sure that
23·   "signs" at the bottom of page 4?                   23·   was after the Charlottesville incident, that
24·   · · ·A.· · ·I -- I see that.                       24·   they had many problems there.· And it concerned
25·   · · ·Q.· · ·And then there's a whole section       25·   our law enforcement.· And, again, I'm pretty

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 14 of 34 PageID #: 451

                                               Page 46                                                  Page 47
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   sure it was the same time the City redid their     ·2·   · · · And in -- in light of the
·3·   policy as well.                                    ·3·   Charlottesville riots, we felt like we needed
·4·   · · · I know the police chief, which is            ·4·   more security than what we had addressed in our
·5·   now our sheriff, Mr. East, had come to me a few    ·5·   facility policies before.· And as he looked at
·6·   times and -- telling me that we needed to get      ·6·   it, as our -- our -- our teams work together,
·7·   something in place from a security standpoint.     ·7·   and I was not a part of the -- the meetings
·8·   So I assume that's why we went from a seven-day    ·8·   that -- I think that took place on campus.· So
·9·   period to a 30-day period from a security          ·9·   I'm -- I'm just telling you from what my
10·   standpoint on what we anticipated could be         10·   recollection -- recollection was.
11·   problems.                                          11·   · · · But I'm pretty sure our attorney
12·   · · ·Q.· · ·So what was Mr. East talking about     12·   and our city police, our county police, our
13·   for security?· You said -- you said that he had    13·   university police, many other agencies from
14·   to get some security things in place.              14·   Secret Service to the FBI, all met on campus in
15·   · · ·A.· · ·Well, it's sort of like --             15·   concern of the Charlottesville riots and
16·   · · ·Q.· · ·Can you explain what --                16·   what -- we had information that was -- that may
17·   · · ·A.· · ·Well, yes.· The --                     17·   or may not happen in Oxford.
18·   · · ·Q.· · ·Can you explain that conversation?     18·   · · ·Q.· · ·And these were -- why did people --
19·   · · ·A.· · ·Well, what -- what I was -- what I     19·   why did these people think that what happened
20·   meant by that or mean by that is the City had      20·   in Charlottesville may happen in Oxford?
21·   already adopted, I think, a policy that            21·   · · ·A.· · ·That would be something you'd need
22·   addressed security measures, which he was the      22·   to ask the sheriff.· I -- I don't know if it
23·   police chief at that time for the City.· We had    23·   was information they received, if it was groups
24·   an interim sheriff in -- in Mr. Hill at that       24·   posting things online.· I -- I can't answer
25·   time.· Our -- our sheriff passed away.             25·   those -- I can't answer that.
                                               Page 48                                                  Page 49
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·Did this -- were the security          ·2·   · · ·A.· · ·The -- the courthouse grounds, the
·3·   concerns because of the Confederate monuments      ·3·   courthouse square.
·4·   on the county courthouse grounds and on            ·4·   · · ·Q.· · ·So to recap, tell me if this is
·5·   Ole Miss's campus?                                 ·5·   correct.· Was the March 4th, 2019, amendment to
·6·   · · ·A.· · ·I assume that that was a -- played     ·6·   the facility use policy made because of
·7·   a part in it at that time.                         ·7·   security concerns and to address those security
·8·   · · ·Q.· · ·So you mentioned that then-Police      ·8·   concerns over the county courthouse grounds and
·9·   Chief East reached out to you several times        ·9·   the square?
10·   about security concerns, right?                    10·   · · ·A.· · ·I would think that to -- yes. I
11·   · · ·A.· · ·That's correct.                        11·   would -- I would say that was a fair
12·   · · ·Q.· · ·And what did he -- what did he say     12·   assessment; that we -- we put those in place
13·   when he reached out to you?                        13·   because of security concerns, yes.
14·   · · ·A.· · ·That he felt like that we needed to    14·   · · ·Q.· · ·Were there any other reasons
15·   look at the City's policy and adopt -- well,       15·   besides security concerns that this March 4th,
16·   get -- put more in place for -- for security       16·   2019, policy was passed?
17·   reasons because of this is the focal point         17·   · · ·A.· · ·I'm sure the increase of facility
18·   of -- of the town.· And, you know, it's a small    18·   uses and not for one single group, but as the
19·   area with a lot of historical buildings.· And      19·   town has grown over the years and we had not
20·   so he felt like we needed more security.· Did      20·   addressed this in four or five years, that
21·   he go into a lot of details?· No.· He just said    21·   probably initiated it.· But I can't say that
22·   that he -- he thought we needed to re-address      22·   would be the only reason that we changed the
23·   our policy.                                        23·   policy.
24·   · · ·Q.· · ·And when you say "this is the focal    24·   · · ·Q.· · ·So there were security concerns;
25·   point of the town," what -- what is "this"?        25·   there's increased use that gave rise to this

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 15 of 34 PageID #: 452

                                               Page 50                                                  Page 51
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   amendment in 2019; is that correct?                ·2·   assuming, with, again, the Charlottesville
·3·   · · ·A.· · ·That would be -- yes.· I would say     ·3·   riots and with the concern of security on our
·4·   that was a fair assessment.                        ·4·   historical square, the involvement of the
·5·   · · ·Q.· · ·Are there any other reasons that       ·5·   sheriff played a bigger role at that time.
·6·   this March 4th, 2019, amendment was made?          ·6·   · · ·Q.· · ·So when we were talking about the
·7·   · · ·A.· · ·Not that I'm aware of.                 ·7·   2015 policy, you said that only the county
·8·   · · ·Q.· · ·So you remember in Exhibit 3, under    ·8·   administrator had a role in the process, right?
·9·   security, there was -- there was red -- red        ·9·   · · ·A.· · ·From my recollection.· Now, I -- I
10·   wording, right?                                    10·   can't say that he never reached out to the
11·   · · ·A.· · ·That's -- that's -- yes, sir.          11·   sheriff's department or -- or someone, but I
12·   · · ·Q.· · ·Now, you know, let's go back to        12·   would say he played -- probably, at that time,
13·   the -- the final exhibit -- the final policy,      13·   90 percent of the decisions were made by him.
14·   which is Exhibit 2.                                14·   If he ever had a security issue, he may have
15·   · · ·A.· · ·Okay.                                  15·   reached out to the -- to the sheriff's
16·   · · ·Q.· · ·So under security, take a second to    16·   department.· I'm just not aware of that.
17·   read that paragraph of security.                   17·   · · ·Q.· · ·So this 2019 policy memorializes in
18·   · · ·A.· · ·Okay.                                  18·   the policy that the sheriff now has a role in
19·   · · ·Q.· · ·Why was this language under            19·   determining whether to grant a permit for use
20·   security added to the 2019 policy?                 20·   of county property, correct?
21·   · · ·A.· · ·Well, you -- I guess you're            21·   · · ·A.· · ·That's correct.
22·   referring to the sheriff department's              22·   · · ·Q.· · ·Now, besides the sheriff and the
23·   involvement.· You know, they have a lot more       23·   administrator, did the board have a role after
24·   resources and a lot more information than the      24·   the policy was amended in 2019
25·   board of supervisors could ever have.· So I'm      25·   in determining --
                                               Page 52                                                  Page 53
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·A.· · ·No.                                    ·2·   "signs," and then the whole section "other
·3·   · · · · · · · · ·(Simultaneous speakers.)          ·3·   items," right?
·4·   BY MR. TOM:                                        ·4·   · · ·A.· · ·Yes, sir.
·5·   · · ·Q.· · ·-- permits?                            ·5·   · · ·Q.· · ·Now, if you go back to Exhibit 2,
·6·   · · ·A.· · ·We never voted on who used the         ·6·   which is the final 2019 policy --
·7·   policy or who didn't use the policy -- I mean,     ·7·   · · ·A.· · ·Uh-huh.
·8·   who used the facilities or who did not use the     ·8·   · · ·Q.· · ·You know, it looks like -- I don't
·9·   facilities.· The county administrator signed       ·9·   know if verbatim, but that language appears
10·   off on all of that.                                10·   there.
11·   · · ·Q.· · ·So besides the county administrator    11·   · · ·A.· · ·That's correct.
12·   and the sheriff, who else had a role in            12·   · · ·Q.· · ·So on the final policy, Exhibit 2,
13·   determining whether to grant a permit under        13·   why were this -- why was this section added to
14·   this policy or not?                                14·   the signs and other items?
15·   · · ·A.· · ·Maybe the attorney, but I don't        15·   · · ·A.· · ·Well, I think that goes along with
16·   know that he had a role in that.· That would be    16·   the security, and I'm -- I don't think
17·   something you'd have to ask David O'Donnell.       17·   there's -- we spelled out what our security
18·   The board of supervisors did not play a role,      18·   meant in -- in the other items when it refers
19·   that I can remember, in any incident.              19·   to bricks, stones, guns, slingshots.· I mean,
20·   · · ·Q.· · ·And by "the attorney," you're --       20·   I -- I think that we were trying to make
21·   you're referring to the county attorney?           21·   it what our security -- to the people that were
22·   · · ·A.· · ·Mr. O'Donnell.· Mr. O'Donnell.         22·   renting the facility or the facility use would
23·   Yes, sir.                                          23·   know what they could and could not bring when
24·   · · ·Q.· · ·Now, if you look at Exhibit 3,         24·   they -- they came to use our facilities.
25·   there's a lot of red language underneath           25·   · · ·Q.· · ·So besides these changes that we've

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 16 of 34 PageID #: 453

                                               Page 54                                                  Page 55
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   talked about, were there any other changes made    ·2·   adopted -- or what we adopted but what he put
·3·   to the 2019 policy?                                ·3·   before us.
·4·   · · ·A.· · ·Not -- not that I'm aware of.· Just    ·4·   · · ·Q.· · ·So if you go to Exhibit 3, which is
·5·   what was in this document is what we adopted.      ·5·   the email -- email from Lisa Carwyle on
·6·   I can look back.· I think I marked application     ·6·   February 26th, 2019 --
·7·   of use, security use, and other items, which I     ·7·   · · ·A.· · ·Uh-huh.
·8·   just think spells out our security use.· But I     ·8·   · · ·Q.· · ·So she sent that to Supervisor,
·9·   think the overall policy guidelines, the           ·9·   which is, as you mentioned, the five
10·   definitions, use of facility grounds, were all     10·   supervisors, David O'Donnell, and John Hill,
11·   the same.                                          11·   who was John Hill, the interim sheriff,
12·   · · ·Q.· · ·Who had a role drafting these 2019     12·   correct?
13·   revisions?                                         13·   · · ·A.· · ·That's correct.
14·   · · ·A.· · ·Mr. O'Donnell, and I'm sure, at --     14·   · · ·Q.· · ·So besides these people, was
15·   at that time, they gave us the -- obviously,       15·   anybody else involved in revising this 2019
16·   they gave us the draft.· Mr. O'Donnell, our        16·   policy?
17·   attorney, drafted a -- drafted the first copy      17·   · · ·A.· · ·Not that I'm aware of.
18·   and let us look over it.· And then -- I don't      18·   · · ·Q.· · ·Is there -- do you agree that Lisa
19·   remember if there was any feedback or additions    19·   Carwyle, the five supervisors, David O'Donnell,
20·   or a discussion about taking anything out or       20·   and John Hill were the people that revised and
21·   leaving -- or putting more in at that time or      21·   adopted this 2019 policy?
22·   not.· But I would say Mr. O'Donnell was the one    22·   · · ·A.· · ·That's correct.
23·   that prepared this document for us to review.      23·   · · ·Q.· · ·So I'm going to show you Exhibit 4,
24·   And from my recollection, there was no changes     24·   which you actually have this, Mr. Busby.
25·   or -- or any problems with the -- what he          25·   Exhibit 4 is the June 15th, 2020, facility use
                                               Page 56                                                  Page 57
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   policy.· I'll put it in the chat just in case      ·2·   · · ·Q.· · ·Is that right?
·3·   you don't.                                         ·3·   · · ·A.· · ·Yes, sir.
·4·   · · ·A.· · ·I -- I don't have that.· 2020?         ·4·   · · ·Q.· · ·So take a second to review this --
·5·   · · · · · · · · ·(Exhibit 4 was marked for         ·5·   review this document.
·6·   · · · · · · · · · identification.)                 ·6·   · · ·A.· · ·Okay.
·7·   · · ·A.· · ·I -- I just have the two documents     ·7·   · · ·Q.· · ·So, you know, I noted you were
·8·   of -- facility use policy of 2015 and 2019. I      ·8·   already circuit clerk when this was passed.
·9·   do not have a copy of --                           ·9·   You were not a supervisor at this time, but,
10·   · · ·Q.· · ·Okay.· No problem.· If you look on     10·   you know, you were the president of the board
11·   the -- the chat --                                 11·   for eight years.· And so I want to get -- ask
12·   · · ·A.· · ·(Indiscernible; audio distortion)      12·   you questions based on that experience.· Okay?
13·   Mr. O'Donnell just gave me -- I think this was     13·   · · ·A.· · ·Okay.
14·   the late addition with the arena.· It may be in    14·   · · ·Q.· · ·So this -- this order amends the
15·   here.                                              15·   facility use policy, correct?
16·   · · · · · · · · ·(Technical discussion.)           16·   · · ·A.· · ·That's correct.
17·   BY MR. TOM:                                        17·   · · ·Q.· · ·And it applies -- this document
18·   · · ·Q.· · ·Do you have that, Mr. Busby?           18·   applies only to the county courthouse grounds,
19·   · · ·A.· · ·I have it now, yes.                    19·   correct?
20·   · · ·Q.· · ·And, you know, towards the --          20·   · · ·A.· · ·Yes, sir.· That's what it looks
21·   underneath the names of the five supervisors,      21·   like.
22·   it says, After the vote, President Roberts         22·   · · ·Q.· · ·And only as applicable to the
23·   declared the motion carried -- carried, this,      23·   county courthouse grounds, groups of five or
24·   the 5th day of June, 2020.                         24·   more people are now required to get a permit.
25·   · · ·A.· · ·Okay.                                  25·   · · ·A.· · ·Four or less.· Yes.· Five or more

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 17 of 34 PageID #: 454

                                               Page 58                                                  Page 59
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   gathered.· Yes.· That's what it says.              ·2·   because of the Charlottesville incident and
·3·   · · ·Q.· · ·Before this June 15th, 2020,           ·3·   because of more use to the property.· What
·4·   policy, was there a group size limit that          ·4·   triggered this, I have no idea.
·5·   triggered the facility use policy and required     ·5·   · · ·Q.· · ·Okay.· Let me -- let me rephrase.
·6·   a permit?                                          ·6·   So under this June 15th, 2020, policy, if a
·7·   · · ·A.· · ·Well, I'm sorry.· Repeat that.         ·7·   group of five or more people wants to use the
·8·   · · ·Q.· · ·Before this June 5th, 2020, policy     ·8·   county courthouse grounds, they're required to
·9·   was -- was adopted, was there a group size         ·9·   get a permit, correct?
10·   limit that triggered the facility use policy       10·   · · ·A.· · ·According to what you've given me,
11·   and required a permit?                             11·   yes.· This is the first time I've seen this.
12·   · · ·A.· · ·I have no idea.· I mean, I don't --    12·   · · ·Q.· · ·So before this policy was adopted,
13·   I don't know why they -- what triggered this.      13·   was there a certain-size group that had to get
14·   I have no -- I'm not even in the same building     14·   a permit?
15·   as -- as the supervisors meet in.· So I have no    15·   · · ·A.· · ·I think in our 2019 policy, it --
16·   idea what -- why they did this.                    16·   in the security part, it talked about a size
17·   · · ·Q.· · ·But from the 2015-2019 facility use    17·   group, if I'm -- if I recall.· I'm not -- I
18·   policy, you were the president of the board        18·   thought it said 50 or more, but I may be wrong.
19·   when those policies were adopted, correct?         19·   · · · It just says -- I guess it just
20·   · · ·A.· · ·That's correct.                        20·   says determine -- the sheriff bases on the size
21·   · · ·Q.· · ·And under those policies, was there    21·   and location and the time of day.· Yeah.· The
22·   a group size limit that triggered the policy       22·   only other one, it says the application would
23·   requiring a permit?                                23·   have to have a $1,000,000 liability insurance
24·   · · ·A.· · ·It increased -- when I -- in the       24·   of 50 or more people.
25·   2015 to the 2019, the reason we amended it was     25·   · · · So, no, I don't know that we ever
                                               Page 60                                                  Page 61
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   put a number on the ones that were adopted         ·2·   that went into that.
·3·   in 20- -- we did not put a number on the ones      ·3·   · · ·Q.· · ·And is there a certain language in
·4·   that were adopted in 2015 and 2019.                ·4·   the 2015 or 2019 policy that reflects your
·5·   · · ·Q.· · ·Why did you not put a number on the    ·5·   understanding that one person was required to
·6·   2015 and 2019 policies?                            ·6·   get a permit if they wanted to use the county
·7·   · · ·A.· · ·Well, at that time, we didn't -- I     ·7·   courthouse grounds?
·8·   guess we didn't think it was necessary.            ·8·   · · ·A.· · ·If you're asking me is it spelled
·9·   Although, in the 2019 -- in the 2019, it does      ·9·   out one person, no.· I think it says any group
10·   give the sheriff, depending on the size and        10·   has to have.· But it does not give a number.
11·   location and the number of people, discretion      11·   · · ·Q.· · ·Do you know how this -- this -- the
12·   on how much law enforcement would be needed.       12·   2015 and 2019 policies were administered for
13·   But, now, as far as getting a permit for a         13·   purposes of what size groups were required to
14·   protest, I don't know that they had to have a      14·   get a permit?
15·   certain number or not certain number.· They did    15·   · · ·A.· · ·I do not.· I would assume anyone
16·   not in the '15 and '19.                            16·   that walked in just applied.· It didn't matter
17·   · · ·Q.· · ·So in 2015 and 2019 policies, if       17·   if they were one or -- or 50.· But, again, our
18·   one person wanted to hold an event on the          18·   county administrator made those decisions, not
19·   county courthouse grounds, would they be           19·   the board of supervisors.
20·   required to apply for a permit?                    20·   · · ·Q.· · ·So let's go back to Exhibit 4,
21·   · · ·A.· · ·In the 2015 and 2019, I -- I think     21·   which is the June 15, 2020, policy.
22·   that was correct.· I think anyone that wanted      22·   · · ·A.· · ·Okay.
23·   to use the facilities at that time had to have     23·   · · ·Q.· · ·Now, I know, again, you're not on
24·   a permit to make sure there was no time            24·   the board when this policy was adopted, but
25·   conflicts.· I mean, there's a lot of reasons       25·   given your long experience on the board and in

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 18 of 34 PageID #: 455

                                               Page 62                                                  Page 63
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   Lafayette County, why do you think it's            ·2·   BY MR. TOM:
·3·   necessary to require a permit for use of the       ·3·   · · ·Q.· · ·So I'm going to show you Exhibit 5.
·4·   county courthouse grounds for groups of five       ·4·   You should also have this one, Mr. Busby.· It's
·5·   people?                                            ·5·   also a single-page document, and I'm also
·6·   · · ·A.· · ·Again, you're asking me questions      ·6·   putting it in the chat here.· It is the
·7·   that I -- I don't -- I don't know what was         ·7·   July 20th, 2020, order that amended the
·8·   going on during that time or what information      ·8·   facility use policy.
·9·   they had to make that policy be changed.· I --     ·9·   · · ·A.· · ·Okay.
10·   I'm not going to answer a question I didn't sit    10·   · · ·Q.· · ·So at the top of this document, it
11·   in on any of the meetings on.                      11·   says, Order:· Approve revision of facilities
12·   · · ·Q.· · ·That's fine.· You know, I'm not        12·   use policy to include a requirement of
13·   asking for, you know, you to talk about what       13·   application to be made 14 days prior to date of
14·   the board did, but I'm talking about your          14·   proposed use and requiring closure of
15·   personal experience.                               15·   courthouse grounds 30 minutes before dusk.
16·   · · ·A.· · ·Well, my personal experience, I        16·   · · · Correct?
17·   don't know what the -- what led up to even         17·   · · ·A.· · ·Yes, sir.· That's what it says.
18·   making this policy change.· If I was sitting       18·   · · ·Q.· · ·So take a -- have you had a chance
19·   there and I -- I listened to the different         19·   to review that document, look at it?
20·   situations, if there were situations, then my      20·   · · ·A.· · ·No.· It's the first time I've
21·   opinion would go one way or the other.· But        21·   looked at it.· (Indiscernible; audio
22·   I -- only thing I can answer is when I was on      22·   distortion.)· Okay.
23·   the board and what was presented to us.            23·   · · ·Q.· · ·So this order closes the courthouse
24·   · · · · · · · · ·(Exhibit 5 was marked for         24·   grounds 30 minutes before dusk.
25·   · · · · · · · · · identification.)                 25·   · · · Do you see that?
                                               Page 64                                                  Page 65
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·A.· · ·I do.                                  ·2·   · · ·A.· · ·To be honest, I guess I never
·3·   · · ·Q.· · ·So, in effect, this order puts a       ·3·   thought about it.· Now, the question that is
·4·   curfew on the county courthouse grounds,           ·4·   propose -- being proposed to me, I don't know
·5·   closing it at night.                               ·5·   that, after the incident in Charlottesville,
·6·   · · · Do you agree with that?                      ·6·   that it wouldn't have been a good idea.· But
·7·   · · ·A.· · ·That's what it says, yes, sir.         ·7·   did I ever consider that before right now?· No.
·8·   · · ·Q.· · ·Before this amendment was adopted,     ·8·   · · ·Q.· · ·During your years as president of
·9·   has a curfew ever been placed on the county        ·9·   the board of supervisors, did anyone ever bring
10·   courthouse grounds?                                10·   up the idea of a curfew to you?
11·   · · ·A.· · ·Not that I'm aware of, no.             11·   · · ·A.· · ·Not to me.
12·   · · ·Q.· · ·Before this amendment was made, has    12·   · · ·Q.· · ·Given your lifelong experience in
13·   a curfew ever been placed on any county            13·   Oxford and your experience as a board of
14·   property?                                          14·   supervisors member for eight years, do you
15·   · · ·A.· · ·Again, not that I can recall.          15·   think that a county courthouse -- do you think
16·   · · ·Q.· · ·Was a curfew considered for the        16·   that a curfew on the county courthouse grounds
17·   April 2015 or March 2019 facility use policies?    17·   is necessary to ensure public safety?
18·   · · ·A.· · ·I just don't remember.· Not that I     18·   · · ·A.· · ·I can't say it's not a bad idea.
19·   can recall.                                        19·   I -- I never considered it when -- or when it
20·   · · ·Q.· · ·Why do you think a curfew was          20·   was brought to my attention when I was board
21·   imposed on July 20th, 2020?                        21·   president.· But as this town increases in
22·   · · ·A.· · ·I have no idea.                        22·   population and traffic and the use of the
23·   · · ·Q.· · ·During your years as president of      23·   facility, you know -- again, I don't know what
24·   the board of supervisors, did you ever think a     24·   went into their -- I don't know what all went
25·   curfew was necessary?                              25·   into their discussion to -- to provide this.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 19 of 34 PageID #: 456

                                               Page 66                                                  Page 67
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   So -- or put this into play.· But, you know, I     ·2·   probably not a bad idea.· Again, I've never
·3·   know there has been a lot of increase in -- in     ·3·   considered it, but, again, I just didn't think
·4·   traffic, a lot of increase in -- in facility       ·4·   of it.
·5·   use.· So, again, I -- I can't answer for that      ·5·   · · ·Q.· · ·So you would agree that the
·6·   board.· But I don't think it's a bad idea.         ·6·   increase in people visiting Oxford as a result
·7·   · · ·Q.· · ·So beyond being a, you know, good      ·7·   of University of Mississippi football games has
·8·   or bad idea, given your lifelong experience in     ·8·   occurred for many years, correct?
·9·   Oxford and your eight years as county              ·9·   · · ·A.· · ·Oh, yeah.· Absolutely.
10·   supervisor, is a curfew necessary on the county    10·   · · ·Q.· · ·And so the, you know, increase of
11·   courthouse grounds to ensure public safety?        11·   people on the square during game days has been
12·   · · ·A.· · ·I would think, at times, it -- it      12·   occurring for many years, correct?
13·   probably was, yes.                                 13·   · · ·A.· · ·That's correct.· And I've seen many
14·   · · ·Q.· · ·What times were those?                 14·   accidents up here, too.
15·   · · ·A.· · ·Well, you've got football games        15·   · · ·Q.· · ·And so in all those many years of
16·   when you have 100,000 people in town.· You         16·   game days during Ole Miss football games, why
17·   have -- and, again, you're -- you're -- I don't    17·   do you think a curfew was not implemented
18·   know if you've ever been to Oxford, but these      18·   before July 2020?
19·   grounds are not very large.· I mean, your --       19·   · · ·A.· · ·I mean, I can't answer that,
20·   you step off of -- you go 25 feet east or west,    20·   because -- again, I don't think it's a bad
21·   and you're stepping into traffic.                  21·   idea.· Did I think of it?· No.· You know, but
22·   · · · So, you know, I -- I think -- I              22·   there's a lot of things that -- that I -- when
23·   think, given the increase in traffic, increase     23·   you have new people and fresh ideas that come
24·   in facility use, increase for the number of        24·   in, I can't answer for what this group is --
25·   people that -- that visit this town, it's          25·   is -- what they were thinking, what the
                                               Page 68                                                  Page 69
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   situations were at that time.· I just have no      ·2·   nighttime.· And, again, it could have been. I
·3·   idea.                                              ·3·   just don't remember one.
·4·   · · · You asked me my opinion on -- on             ·4·   · · ·Q.· · ·And are you -- when you're talking
·5·   that.· You know, I thought, years ago, we          ·5·   about facility, are you talking about the
·6·   should put speed bumps, because I watched a kid    ·6·   county courthouse grounds?
·7·   get run over on a bicycle over here next to        ·7·   · · ·A.· · ·The county courthouse grounds,
·8·   First National Bank across from the courthouse.    ·8·   correct.· Always been used in the daytime, as
·9·   So, you know, it's -- it's always been a safety    ·9·   far as I know.
10·   problem, as you alluded to; that it's not          10·   · · ·Q.· · ·Have you gone onto the county
11·   something that just happened in the last year.     11·   courthouse grounds for nonwork purposes at
12·   · · · But I don't know what went into              12·   night after this curfew was imposed?
13·   them changing this policy.· I'm not going to       13·   · · ·A.· · ·For nonwork?· No, I have not.
14·   answer that.· I can just give you my opinion of    14·   · · ·Q.· · ·Have you walked by the county
15·   what I think.                                      15·   courthouse grounds at night after this curfew
16·   · · ·Q.· · ·How was public safety achieved         16·   was imposed?
17·   without a curfew on the county courthouse          17·   · · ·A.· · ·Oh, sure.
18·   account grounds before July 20th, 2020?            18·   · · ·Q.· · ·And did you see people on the
19·   · · ·A.· · ·I don't know that I -- to be honest    19·   county courthouse grounds at that time?
20·   with you, I can't think of a time that our         20·   · · ·A.· · ·I have no -- I mean, I don't know.
21·   facility was used at night.· And I'm not saying    21·   I don't -- I'm -- I'm not going to say there
22·   it wasn't, but I can't think of a time in my       22·   wasn't people walking through, but I don't -- I
23·   eight years as president or my time for 35         23·   don't know.· I can't tell you a certain time
24·   years across the street, which I have a clear      24·   and date that -- that I saw someone over here,
25·   view of this facility, that it was ever used at    25·   no.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 20 of 34 PageID #: 457

                                               Page 70                                                  Page 71
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·Now, in your role as circuit clerk,    ·2·   board, we put a group together right after the
·3·   have you heard of anyone enforcing this curfew?    ·3·   university contextualized theirs.· And we
·4·   · · ·A.· · ·I have not.                            ·4·   discussed contextualizing our monument at that
·5·   · · ·Q.· · ·Do you know if this curfew's being     ·5·   time.
·6·   enforced?                                          ·6·   · · ·Q.· · ·That was in the fall of 2017,
·7·   · · ·A.· · ·I do not.· I know when we've had --    ·7·   right?
·8·   in light of -- let me rephrase that.· When         ·8·   · · ·A.· · ·If you say so.· I don't -- I don't
·9·   we -- they have -- during protests or during a     ·9·   remember the timeline, but I do remember
10·   group protesting, I think they have -- I know      10·   putting a group together and -- for the
11·   they have -- they put some security tape on the    11·   contextualization of this statue.
12·   entrances, maybe one or two times.                 12·   · · ·Q.· · ·Okay.· I'll show you Exhibit 6,
13·   · · ·Q.· · ·And when was that?                     13·   just to refresh your -- refresh your memory.
14·   · · ·A.· · ·I cannot remember.                     14·   · · · · · · · · ·(Exhibit 6 was marked for
15·   · · ·Q.· · ·Was it this summer?                    15·   · · · · · · · · · identification.)
16·   · · ·A.· · ·It was warm, so I'm assuming, yes.     16·   BY MR. TOM:
17·   · · ·Q.· · ·So it was warm and it was 2020.        17·   · · ·Q.· · ·Now, Exhibit 6 is -- I just put it
18·   And there was protesting --                        18·   in the chat.
19·   · · ·A.· · ·It was definitely 2020.· And it was    19·   · · ·A.· · ·Yes.· I'm -- I'm pulling it up.
20·   probably -- I would say summer.· It hasn't been    20·   Yes.
21·   in the last month or so, no.                       21·   · · ·Q.· · ·Okay.· Let me know once you have
22·   · · ·Q.· · ·How many times has the county taken    22·   that.
23·   up the issue of moving or contextualizing a        23·   · · · · · · · · ·(Technical discussion.)
24·   Confederate statue on the courthouse grounds?      24·   · · ·A.· · ·Is this in the -- is this in the
25·   · · ·A.· · ·Well, I know when I was on the         25·   report that you gave to Mr. O'Donnell?
                                               Page 72                                                  Page 73
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·No.                                    ·2·   · · ·A.· · ·I assume so.· Again, I don't
·3·   · · ·A.· · ·It's not?                              ·3·   know -- I can't remember the timeline.· I just
·4·   · · ·Q.· · ·No.                                    ·4·   remember putting the group together.· We had
·5·   · · ·A.· · ·Okay.· Let me print it off.· Okay.     ·5·   that incident, and then we also had another --
·6·   · · ·Q.· · ·Now, sir, this document is an email    ·6·   it was another time that we instructed our
·7·   from Lafayette County Board of Supervisors to      ·7·   attorney, David O'Donnell, county attorney, to
·8·   Kevin Frye dated September 1st, 2017, correct?     ·8·   look into, if we did decide to move it, what
·9·   · · ·A.· · ·Yes.· It's our agenda, it looks        ·9·   were our options and where could we move it,
10·   like.                                              10·   according to statutes and law.
11·   · · ·Q.· · ·Yeah.· So this is the county board     11·   · · ·Q.· · ·Okay.· So --
12·   of supervisors' agenda for September 5th, 2017,    12·   · · ·A.· · ·But I'm not sure which one of
13·   right?                                             13·   the -- I'm not sure which one of the two it
14·   · · ·A.· · ·Uh-huh.                                14·   is --
15·   · · ·Q.· · ·And you were on the board at this      15·   · · ·Q.· · ·I see.
16·   time, right?                                       16·   · · ·A.· · ·-- at this point.
17·   · · ·A.· · ·That's correct.                        17·   · · ·Q.· · ·So when you were on the board of
18·   · · ·Q.· · ·So look on page 2, number 6, it        18·   supervisors, you considered contextualizing the
19·   says, Discussion regarding status of               19·   statue, and then you considered moving it when
20·   Confederate memorial statue and related            20·   you asked Attorney O'Donnell about your
21·   options.                                           21·   options, correct?
22·   · · ·A.· · ·That's -- I see that.                  22·   · · ·A.· · ·Well, no.· We never got to the
23·   · · ·Q.· · ·Now, is this what we were talking      23·   point that we had decided to move it.· We
24·   about before when you were talking about           24·   never -- we never brought that to a vote.
25·   contextualizing the statue?                        25·   Never talked about that.· We -- we wanted to

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 21 of 34 PageID #: 458

                                               Page 74                                                  Page 75
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   know, because there was conflicting things of      ·2·   considered contextualizing or moving the
·3·   if we could move it, if we couldn't move it,       ·3·   monument, besides those two?
·4·   where we could move it.· And so we instructed      ·4·   · · ·A.· · ·Not that I'm aware of, but I'm not
·5·   him to -- just in the whole process, to find       ·5·   going to swear to that.
·6·   out what -- what we could and could not do.        ·6·   · · ·Q.· · ·Now, which happened first, the
·7·   · · ·Q.· · ·I see.· So is it -- is it fair to      ·7·   contextualization or the exploration of options
·8·   say that the board considered contextualizing      ·8·   of moving it?
·9·   the monument, and it also worked with attorney     ·9·   · · ·A.· · ·I'm not real sure.· It was all
10·   O'Donnell with options if you were to decide to    10·   around the same time, I -- I think.
11·   move it?                                           11·   · · ·Q.· · ·So why did the board consider
12·   · · ·A.· · ·It's fair to say that we -- we all     12·   contextualizing the monument?
13·   discussed contextualizing the monument.· As far    13·   · · ·A.· · ·I want to say maybe someone came to
14·   as moving the monument, there was never a          14·   one of our board -- board meetings and asked us
15·   discussion per se that we were going to move       15·   to consider that.· I can't tell you the name of
16·   it.· It was to find out what our options were,     16·   the group, but I know someone -- I'm pretty
17·   if we ever got to that point.                      17·   sure someone did come to the board at that
18·   · · ·Q.· · ·I see.· Okay.· So when you were on     18·   time.· We told them that we would look into it,
19·   the board, you considered contextualizing the      19·   and that's when we formed the board and started
20·   monument, and you considered your options --       20·   that process.
21·   · · ·A.· · ·Correct.                               21·   · · ·Q.· · ·And tell me about the process.
22·   · · ·Q.· · ·-- for moving it?                      22·   · · ·A.· · ·We got -- I cannot tell you all the
23·   · · ·A.· · ·Correct.                               23·   names of them, of the individuals that were on
24·   · · ·Q.· · ·Now, were there any other times        24·   there.· I know that Dr. Sensy (phonetic) was on
25·   that the board, when you were on the board,        25·   it; I know Mr. Parrage (phonetic) was on it.
                                               Page 76                                                  Page 77
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   To be honest, I know it was six or seven, I        ·2·   path, yes.
·3·   think, was on it -- on the board, on the group.    ·3·   · · ·Q.· · ·But the board -- did the board ever
·4·   But I -- I do not remember the names of the        ·4·   take that up officially during a meeting?
·5·   individuals that were on it at that time.· But     ·5·   · · ·A.· · ·I think it was brought up in
·6·   they met several different times discussing the    ·6·   executive session when we asked David O'Donnell
·7·   options.· And then we never did -- at that         ·7·   to get an AG's opinion or -- or find out or let
·8·   point, the university -- did not seem to           ·8·   us know.· But I can't swear to that.
·9·   satisfy what the university had done at that       ·9·   · · ·Q.· · ·And once -- did David -- did David
10·   point, and so we never -- we never went            10·   give you options?
11·   forward.                                           11·   · · ·A.· · ·He did tell us where -- where
12·   · · ·Q.· · ·Did the board vote on whether to       12·   the -- the statue could be relocated and what
13·   contextualize the monument or not?                 13·   we could or could not do with the statue at
14·   · · ·A.· · ·Not that I recall, but, again, I       14·   that time.
15·   can't remember.· I know we voted to put a group    15·   · · ·Q.· · ·And what did y'all do with that
16·   together, but I don't know if we -- I know --      16·   information?
17·   I'm not sure if we ever voted on                   17·   · · ·A.· · ·We didn't do anything with it,
18·   contextualizing the monument.                      18·   because, again, we never -- it never -- we were
19·   · · ·Q.· · ·Now, when the -- when you were on      19·   just asking him to do it in case or if we ever
20·   the board, you said that y'all considered          20·   decided to go down that -- that -- that path,
21·   options for moving it.                             21·   which we never did.
22·   · · · Do you remember that?                        22·   · · ·Q.· · ·Now, this summer, the board voted
23·   · · ·A.· · ·I do remember having David             23·   unanimous -- unanimously to keep the
24·   O'Donnell to find out what our legal options       24·   Confederate monument in place, correct?
25·   would be if we ever went down that -- that         25·   · · ·A.· · ·That's correct.· Correct.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 22 of 34 PageID #: 459

                                               Page 78                                                  Page 79
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · ·Q.· · ·So besides what we've already          ·2·   the other, to be honest.
·3·   talked about, has the board ever considered        ·3·   · · ·Q.· · ·Did you talk to any current board
·4·   contextualizing or moving the monument besides     ·4·   of supervisors members about that projection?
·5·   those three times?                                 ·5·   · · ·A.· · ·No, sir.
·6·   · · ·A.· · ·Again, not that I'm aware of, but,     ·6·   · · ·Q.· · ·Do you know what the Oxford Fringe
·7·   I'm -- again, I can't swear to that.· And I        ·7·   Festival is?
·8·   certainly can't swear to what they've done in      ·8·   · · ·A.· · ·Oxford what?
·9·   2020.                                              ·9·   · · ·Q.· · ·Fringe Festival.
10·   · · ·Q.· · ·When you were on the board, are        10·   · · ·A.· · ·No, sir, I don't.
11·   there any other times that the board considered    11·   · · ·Q.· · ·Do you remember, in the summer of
12·   contextualizing or moving the monument or          12·   2019, images of people being deported from the
13·   exploring options for moving the monument?         13·   border were projected onto the county
14·   · · ·A.· · ·Again, not that I can recall.· I'm     14·   courthouse walls?
15·   not going to swear to that.                        15·   · · ·A.· · ·No, sir, I don't.· On our
16·   · · ·Q.· · ·Now, this summer -- it happened on     16·   courthouse?
17·   June 20th, 2020 -- someone projected at night      17·   · · ·Q.· · ·The Lafayette County Courthouse
18·   the words, quote, take it down, onto the county    18·   walls.
19·   courthouse Confederate monument.                   19·   · · ·A.· · ·No, sir, I don't.
20·   · · · Did you see that?                            20·   · · · · · · · · ·MR. TOM:· Can we take a --
21·   · · ·A.· · ·I think I saw it on social media.      21·   · · · · · ·maybe a 10-minute break?· I'm
22·   I did not see it live, no.                         22·   · · · · · ·probably almost done, but I want to
23·   · · ·Q.· · ·Now, did you hear any complaints       23·   · · · · · ·speak with Jack first.· And then we
24·   about that?                                        24·   · · · · · ·can ask any additional questions
25·   · · ·A.· · ·I never heard anything one way or      25·   · · · · · ·and wrap up.
                                               Page 80                                                  Page 81
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   · · · · · · · · ·MR. O'DONNELL:· That'll be        ·2·   of Oxford?
·3·   · · · · · ·fine, Josh.                             ·3·   · · ·A.· · ·Well, it's the business district.
·4·   · · · · · · · · ·(Technical discussion.)           ·4·   I mean, you've got -- you've got the businesses
·5·   · · · · · · · · ·THE VIDEOGRAPHER:· This marks     ·5·   all around the square, and it's restaurants
·6·   · · · · · ·the end of media number 1.· We're       ·6·   that people come to eat at and shop.· And
·7·   · · · · · ·going off the record at 10:49 a.m.      ·7·   it's -- you know, this is always known as -- as
·8·   · · · · · · · · ·(Recess from 10:49 a.m. to        ·8·   the circuit court and where you -- where the
·9·   · · · · · · · · · 11:09 a.m.)                      ·9·   trials take place and -- it's kind of what I
10·   · · · · · · · · ·THE VIDEOGRAPHER:· This marks     10·   mean by the central district.
11·   · · · · · ·the start of media number 2.· We        11·   · · ·Q.· · ·So is it -- is it fair to say that,
12·   · · · · · ·are back on the record at 11:10.        12·   you know, the square and the county courthouse
13·   BY MR. TOM:                                        13·   that sits in the center of the square is the
14·   · · ·Q.· · ·So, Jeff, just a few more questions    14·   heart of the social and civic life of Oxford?
15·   before we wrap up here.                            15·   · · ·A.· · ·I would -- I would say so, yes.
16·   · · ·A.· · ·Okay.                                  16·   · · ·Q.· · ·And if somebody were to want to
17·   · · ·Q.· · ·Mr. -- Mr. Busby, I mean.              17·   have an assembly or, you know, engage in, you
18·   · · · So, before, we were talking about            18·   know, expressive activity, would they do it in
19·   how, you know, the county courthouse and the       19·   the square?
20·   square were sort of, you know, the center of       20·   · · ·A.· · ·I would say the square would be one
21·   Oxford.                                            21·   of the -- the university would probably be one.
22·   · · ·A.· · ·Yes.                                   22·   But I would say that the square would be
23·   · · ·Q.· · ·What is -- can you explain what        23·   included, yes.
24·   that means, like, what the square and the          24·   · · ·Q.· · ·And would the county courthouse
25·   county courthouse are in relation to the city      25·   grounds be -- now, within -- within the square,

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 23 of 34 PageID #: 460

                                               Page 82                                                  Page 83
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   the county courthouse grounds are -- okay.         ·2·   service or anything to that -- to that nature.
·3·   Strike that.                                       ·3·   You usually had a guest speaker that would
·4·   · · · We've talked about how the square            ·4·   probably speak for about 15 minutes.
·5·   is the heart of Oxford, right?· Is that right?     ·5·   · · ·Q.· · ·And how many people are there?
·6·   · · ·A.· · ·I consider it that, yes.               ·6·   · · ·A.· · ·Oh, 30.· I don't know.· 30, 40.
·7·   · · ·Q.· · ·Now, would you say that the county     ·7·   · · ·Q.· · ·What time does this take place?
·8·   courthouse grounds are the heart of the square?    ·8·   · · ·A.· · ·Usually, in the mornings around
·9·   · · ·A.· · ·No.· Do I think the -- the             ·9·   10:00.
10·   courthouse grounds make the square?· No. I         10·   · · ·Q.· · ·And, spatially, where is it
11·   think these businesses make the square.            11·   located?
12·   · · ·Q.· · ·So what happens on -- we may -- we     12·   · · ·A.· · ·On the north side of the square.
13·   talked before about the Veterans Day               13·   · · ·Q.· · ·Is it out -- is it -- is it --
14·   commemorations.· What happens on Veterans Day      14·   where is it located in relation to the county
15·   during those commemorations?                       15·   courthouse grounds?
16·   · · ·A.· · ·You would have the office -- you'd     16·   · · ·A.· · ·It's on the county courthouse --
17·   have representative from the board of              17·   it's kind of in the grassy area on the -- on
18·   supervisors that kind of gave the welcoming,       18·   the north side of the square.· North -- I guess
19·   along with the mayor.· And then you would --       19·   you'd say the northeast side of the square.
20·   you would get a report from the -- usually,        20·   · · ·Q.· · ·So it's on the northeast side of
21·   from the marshal's service, the highway patrol,    21·   the square, but on the county courthouse
22·   the city police, the university police, the        22·   grounds?
23·   county sheriff's department.· I may have left      23·   · · ·A.· · ·Yes.
24·   out a few.· Wildlife, fisheries.· And they         24·   · · ·Q.· · ·Now, before, we talked about how
25·   would tell if they had lost any men during         25·   the March 2019 amendment to the facility use
                                               Page 84                                                  Page 85
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   policy changed the permit period from seven        ·2·   sure -- I don't know, because I'm not the
·3·   days to 30 days.                                   ·3·   county administrator -- would probably issue
·4·   · · · Do you remember that?                        ·4·   the permit before the 30 days was up.· But if
·5·   · · ·A.· · ·Yes.                                   ·5·   there was security or -- or issues that the
·6·   · · ·Q.· · ·And so we talked about the reason      ·6·   sheriff's department needed to look into or the
·7·   that the 2019 amendments were made were for        ·7·   FBI needed to look into, I'm sure that -- that
·8·   security reasons and because of increased use      ·8·   time would vary -- vary.· So I don't -- I don't
·9·   of county property, right?                         ·9·   know that it always took 30 days.
10·   · · ·A.· · ·Correct.                               10·   · · ·Q.· · ·And who has the discretion to -- or
11·   · · ·Q.· · ·So how does the 30-day advance         11·   is there discretion about whether to adhere to
12·   notice requirement advance those interests?        12·   the 30-day requirement or not?
13·   · · ·A.· · ·I -- I'm sorry.· I couldn't            13·   · · ·A.· · ·That would be a question for the
14·   understand you.                                    14·   county administrator.· I -- I don't know.· I've
15·   · · ·Q.· · ·How does the 30-day permit             15·   never had that issue brought to the -- when I
16·   requirement advance those interests?               16·   was on the board, it never was brought to our
17·   · · ·A.· · ·I guess -- I guess I'm                 17·   board's attention, no.
18·   understanding you correctly.· It would --          18·   · · ·Q.· · ·Now, besides this order that
19·   again, I would think, if it was a -- a group       19·   imposed the curfew on the county courthouse
20·   that -- that -- that may be -- I don't know        20·   grounds that we reviewed before --
21·   that it always takes 30 days to make a             21·   · · ·A.· · ·But -- but sir, as I was thinking
22·   decision, number one.· Sometimes, I'm sure it      22·   about that and I re-read -- it's always -- it
23·   could be made in -- in less than 30 days.· We      23·   hasn't been a curfew, but it's always been
24·   just ask for a 30-day window of opportunity.       24·   until 10:00 p.m. for facility use.· It's always
25·   · · · Now, it can -- sometimes, I'm                25·   been in our contract.· I think it says from

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 24 of 34 PageID #: 461

                                               Page 86                                                  Page 87
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   8:00 to 10:00.· I was looking on it earlier.       ·2·   · · ·Q.· · ·And so this 8:00 to 10:00 a.m.
·3·   In a prior -- maybe the 20- -- was it 2019?· Or    ·3·   [sic] limit only applies to the building,
·4·   2015, I mean.                                      ·4·   right?
·5·   · · ·Q.· · ·So if we go to Exhibit 2, which is     ·5·   · · ·A.· · ·I would assume that's -- I would
·6·   the March 2019 policy --                           ·6·   assume that would be correct.
·7·   · · ·A.· · ·Uh-huh.                                ·7·   · · ·Q.· · ·And so the curfew that was passed
·8·   · · ·Q.· · ·-- and under -- on page 2, under       ·8·   on July 20th applies to, quote, closure of
·9·   scope of and restrictions on use.                  ·9·   courthouse grounds, including the Confederate
10·   · · ·A.· · ·Eight to 10.· Uh-huh.                  10·   statue area.
11·   · · ·Q.· · ·It says, Permission to use the         11·   · · ·A.· · ·Okay.
12·   building shall be granted for events which are     12·   · · ·Q.· · ·Is that right?
13·   scheduled to begin and end between 8:00 and        13·   · · ·A.· · ·I'm assuming that's what that says.
14·   10:00 p.m., right?                                 14·   Now, I don't know.· If you'd show me the
15·   · · ·A.· · ·That's what it was prior, yes.         15·   document, I would -- again, that was --
16·   · · ·Q.· · ·And it says, Permission to use the     16·   · · ·Q.· · ·It's --
17·   building.                                          17·   · · ·A.· · ·-- after me.
18·   · · · What does that mean?                         18·   · · ·Q.· · ·-- it's -- it's Exhibit Number --
19·   · · ·A.· · ·Well, you have -- you have             19·   Exhibit Number 5.
20·   different groups that will meet inside the         20·   · · · · · · · · ·(Technical discussion.)
21·   courthouse.· And whether it be the -- one of       21·   · · ·A.· · ·It says, Approved facility -- no.
22·   the political parties or having these kids --      22·   This doesn't say -- yeah, it does.· 30 minutes
23·   moot court or -- or -- or different                23·   before dusk.· Uh-huh.
24·   organizations will request permission to use       24·   · · ·Q.· · ·So is it correct that the March
25·   the facility.                                      25·   2019 policy, when it's use of the building on
                                               Page 88                                                  Page 89
·1·   · · · · · · · JEFFREY GLYNN BUSBY                  ·1·   · · · · · · · JEFFREY GLYNN BUSBY
·2·   the county courthouse grounds from 8:00 a.m. to    ·2·   today, you'd never heard of it before?
·3·   10:00 p.m., and then the July 20th, 2020, order    ·3·   · · ·A.· · ·Of the 2020?
·4·   closes the county courthouse grounds, including    ·4·   · · ·Q.· · ·Yes.
·5·   the Confederate statue area 30 minutes before      ·5·   · · ·A.· · ·No.· I've never -- I've never seen
·6·   dusk, right?                                       ·6·   that before today.
·7·   · · ·A.· · ·Yes.                                   ·7·   · · ·Q.· · ·But not the -- not the document.
·8·   · · ·Q.· · ·So the two time requirements           ·8·   Had you ever heard of the curfew before today?
·9·   between the March 2019 policy and this July '20    ·9·   · · ·A.· · ·I can't say that I've heard -- that
10·   policy are actually different, aren't they?        10·   I knew there was a curfew.
11·   · · ·A.· · ·Yes, because one of them closes        11·   · · ·Q.· · ·And we talked about the meeting for
12·   at -- at dusk.                                     12·   security reasons in 2019, where, you know, a
13·   · · ·Q.· · ·And they also are different because    13·   lot of those different agencies and people met.
14·   they apply to different areas, right?              14·   · · · Do you remember that?
15·   · · ·A.· · ·According to this -- this -- this      15·   · · ·A.· · ·I remember telling you that I was
16·   document that you've produced for me, yes.         16·   not present, but there was a meeting on the
17·   Again, I -- I don't know what they -- their        17·   university, yes.
18·   discussion was.· I'm just reading what's in        18·   · · ·Q.· · ·Do you remember what that event was
19·   front of me.                                       19·   called?
20·   · · ·Q.· · ·Now, to your knowledge, has the --     20·   · · ·A.· · ·I do not.
21·   has the county ever announced this curfew that     21·   · · ·Q.· · ·Do you remember who called that
22·   was imposed on July 20th, 2020?                    22·   event?
23·   · · ·A.· · ·I would assume we adopted it.· It      23·   · · ·A.· · ·I do not.
24·   was in the paper.· But that's an assumption.       24·   · · ·Q.· · ·But that event was called in order
25·   · · ·Q.· · ·Besides me showing you the order       25·   to discuss security issues in Oxford, correct?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
              Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 25 of 34 PageID #: 462

                                                       Page 90                                                            Page 91
·1·   · · · · · · · JEFFREY GLYNN BUSBY                          ·1· · · · · · · · JEFFREY GLYNN BUSBY

·2·   · · ·A.· · ·After the Charlottesville incident,            ·2· · · · · · · · · ·(The remote deposition of

·3·   my recollection, yes, that's what it was called            ·3· · · · · · · · · · JEFFREY GLYNN BUSBY

·4·   to talk about, security measures.                          ·4· · · · · · · · · · concluded at 11:24 a.m.

·5·   · · · · · · · · ·MR. TOM:· Okay.· Well, that's             ·5· · · · · · · · · · Central Standard Time)

·6·   · · · · · ·all I have, I believe.· You know,               ·6

·7·   · · · · · ·I'll -- if -- if Jack wants to ask              ·7

·8·   · · · · · ·any questions, I believe he has an              ·8

·9·   · · · · · ·opportunity to.· And, also,                     ·9

10·   · · · · · ·obviously, David, you know, if you              10

11·   · · · · · ·have any follow-up.                             11

12·   · · · · · · · · ·MR. WILLIAMS:· This is Jack.              12· __________________________________

13·   · · · · · ·I have no follow-up.                            · · · · · Jeffrey Glynn Busby

14·   · · · · · · · · ·MR. O'DONNELL:· That's good,              13

15·   · · · · · ·Jack.· I have -- I have no further              14

16·   · · · · · ·questions -- other questions.                   15

17·   · · · · · ·We're done.                                     16· SUBSCRIBED AND SWORN BEFORE ME

18·   · · · · · · · · ·MR. TOM:· All right.                      17· THIS ____ DAY OF __________, 2020.

19·   · · · · · ·Mr. Busby, thanks for taking your               18

20·   · · · · · ·morning to chat with us here.                   19

21·   · · · · · · · · ·THE WITNESS:· Yes, sir.                   20· ____________________

22·   · · · · · ·Thank you.                                      21

23·   · · · · · · · · ·THE VIDEOGRAPHER:· This                   22

24·   · · · · · ·concludes the deposition.· We are               23

25·   · · · · · ·going off the record at 11:24 a.m.              24


                                                       Page 92                                                            Page 93
·1· · · · · · · · JEFFREY GLYNN BUSBY                            ·1· · · · · · · · · · ERRATA SHEET
·2· · · · · · ·REPORTER'S CERTIFICATE                            ·2· Case Name:
·3· · · · · · I, Greta H. Duckett, Certified Court               ·3· Deposition Date:

·4· Reporter, Registered Professional Reporter, and              ·4· Deponent:

·5· Certified Realtime Reporter, hereby certify                  ·5· Pg.· No. Now Reads· · ·Should Read· Reason

·6· that on Thursday, December 3, 2020, I reported               ·6· ___· ___ __________· · __________· ·____________________

·7· the remote deposition of JEFFREY GLYNN BUSBY,                ·7· ___· ___ __________· · __________· ·____________________
                                                                 ·8· ___· ___ __________· · __________· ·____________________
·8· who was first duly sworn or affirmed to speak
                                                                 ·9· ___· ___ __________· · __________· ·____________________
·9· the truth in the matter of the foregoing cause,
                                                                 10· ___· ___ __________· · __________· ·____________________
10· and that the pages herein contain a true and
                                                                 11· ___· ___ __________· · __________· ·____________________
11· accurate transcription of the examination of
                                                                 12· ___· ___ __________· · __________· ·____________________
12· said witness by counsel for the parties set out
                                                                 13· ___· ___ __________· · __________· ·____________________
13· herein.
                                                                 14· ___· ___ __________· · __________· ·____________________
14· · · · · · I further certify that I am neither of
                                                                 15· ___· ___ __________· · __________· ·____________________
15· kin nor of counsel to any of the parties to
                                                                 16· ___· ___ __________· · __________· ·____________________
16· said cause, nor in any manner interested in the
                                                                 17· ___· ___ __________· · __________· ·____________________
17· results thereof.
                                                                 18· ___· ___ __________· · __________· ·____________________
18· · · · · · This 14th day of December, 2020.
                                                                 19· ___· ___ __________· · __________· ·____________________
19
                                                                 20
20                                                               · · · · · · · · · · · · · · · · · · _____________________
21· __________________________________________                   21· · · · · · · · · · · · · · · · · Signature of Deponent
· · GRETA H. DUCKETT, RPR, CRR, CVR-S, RVR-M-S                   22· SUBSCRIBED AND SWORN BEFORE ME
22· ACCR-12, GCCR-2891, MCCR-1945, TNLCR-671                     23· THIS ____ DAY OF __________, 2020.
23                                                               24· ____________________
24                                                               25· (Notary Public)· ·MY COMMISSION EXPIRES:__________



                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 26 of 34 PageID #: 463

                                                                                        Index: $1,000,000..assuming
                         2017 71:6 72:8,12                                 additions 54:19         announced 88:21
           $                                                   5
                         2019 41:6 42:3,21                                 address 36:18 38:3,     answers 13:14,24
                          43:5,20 49:5,16 50:2,                             4 43:9,10 49:7          14:23
$1,000,000 59:23          6,20 51:17,24 53:6      5 62:24 63:3 87:19
                                                                           addressed 38:8          anticipated 46:10
$25 44:11                 54:3,12 55:6,15,21      50 59:18,24 61:17         46:22 47:4 49:20
                          56:8 58:25 59:15                                                         apparent 11:9
                          60:4,6,9,17,21 61:4,    54 20:14                 adhere 85:11
           1              12 64:17 79:12 83:25
                                                                                                   appearances 8:25
                                                  5:00 29:18               administered 61:12
                          84:7 86:3,6 87:25                                                        appears 43:6 53:9
1 8:6 32:11,14,25         88:9 89:12              5th 56:24 58:8 72:12     administrator 21:25
 39:18 80:6                                                                                        applicable 57:22
                                                                            22:14 33:16 34:2,8,
                         2020 8:16 17:16
10 86:10                  55:25 56:4,24 58:3,8                 6            13,14,20,22 35:10,24   application 39:19
                                                                            36:5 39:20,25 40:20     54:6 59:22 63:13
                          59:6 61:21 63:7
10-minute 79:21                                                             45:17 51:8,23 52:9,
                          64:21 67:18 68:18       6 41:7 42:14 71:12,14,                           applications 39:18
                                                                            11 61:18 85:3,14
100,000 66:16             70:17,19 78:9,17         17 72:18                                         45:12,16
                          88:3,22 89:3                                     administrator's
10:00 83:9 85:24                                                                                   applied 61:16
                                                                            39:12
 86:2,14 87:2 88:3       20th 32:15 33:22 63:7                 8
                          64:21 68:18 78:17                                                        applies 57:17,18
                                                                           admissible 7:19
10:49 80:7,8              87:8 88:3,22                                                              87:3,8
                                                  80s 20:6                 adopt 35:7 48:15
11:09 80:9                                                                                         apply 60:20 88:14
                         25 38:20 66:20           8:00 29:20 86:2,13       adopted 33:6,10,13
11:10 80:12              26th 55:6                 87:2 88:2                                       Approve 63:11
                                                                            34:4,11,19 35:22
11:24 90:25                                                                 37:20 40:7 42:21       Approved 87:21
                                                               9            46:21 54:5 55:2,21
14 63:13                             3                                                             April 32:15 33:4,22
                                                                            58:9,19 59:12 60:2,4
                                                                                                    64:17
15 15:17 16:9 60:16                               90 51:13                  61:24 64:8 88:23
 61:21 83:4              3 39:17 41:10,11,25
                                                                           adopting 36:3,12        area 23:17 25:10 26:4
                          42:24 43:24 44:19       9:09 8:17                                         28:7 45:5 48:19
15th 55:25 58:3 59:6      45:13 50:8 52:24                                 advance 39:21 45:18      83:17 87:10 88:5
                          55:4
19 15:17 16:10 60:16                                           A            84:11,12,16
                                                                                                   areas 25:21 27:20
1st 72:8                 30 7:21 16:7 44:10                                AG's 77:7                28:3,7 88:14
                          45:17 63:15,24 83:6
                                                  a.m. 8:17 80:7,8,9       agencies 47:13
                          84:3,21,23 85:4,9                                                        arena 15:20 16:15
                                                   87:2 88:2 90:25
           2              87:22 88:5                                        89:13                   56:14
                                                  ability 14:19            agenda 30:8,21 72:9,
                         30-day 46:9 84:11,                                                        arts 37:13
2 40:24 41:2 42:11        15,24 85:12             Absolutely 67:9           12
 45:10,13 50:14 53:5,                                                                              assembled 26:18
 12 72:18 80:11 86:5,    35 18:2 68:23            accidents 67:14          agendas 29:23 30:11
                                                                                                   assembly 26:14,24
 8                       3rd 8:15                                          agree 11:6 55:18
                                                  account 68:18                                     28:11,15 29:2 81:17
20 88:9                                                                     64:6 67:5
                                                  achieved 68:16                                   assessment 37:25
20- 60:3 86:3                        4                                     ahead 32:20              49:12 50:4
                                                  ACLU 9:4
2012 33:21,22                                                              allowed 30:19           association 7:5
                         4 42:21 44:23 45:3       acted 24:13                                       8:19,22
2015 32:15 33:4,13,       55:23,25 56:5 61:20                              alluded 68:10
                                                  activity 23:3 26:15,
 23 34:3,11,19 35:8,                                                       amended 51:24           assume 33:15,25
                         40 83:6                   25 28:12,16 81:18
 23 36:4,18 37:20                                                                                   34:12 35:20 46:8
                                                                            58:25 63:7
 38:8 39:10 40:3,6,14,   45 16:7                  added 50:20 53:13                                 48:6 61:15 73:2 87:5,
 21 45:7 51:7 56:8                                                         amendment 49:5           6 88:23
                         4th 41:5 42:3 43:5,20    addition 17:18,24         50:2,6 64:8,12 83:25
 58:25 60:4,6,17,21                                                                                assumed 22:7,8
                          49:5,15 50:6             56:14
 61:4,12 64:17 86:4                                                        amendments 84:7
                                                  additional 79:24                                 assuming 35:10
2015-2019 58:17                                                            amends 57:14             43:12 51:2 70:16
                                                  Additionally 7:12                                 87:13



                                TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 27 of 34 PageID #: 464

                                                                                       Index: assumption..correct
assumption 88:24       board 10:14 20:22         24 56:1,18 57:1 58:1     56:2,11 63:6 71:18      concludes 90:24
                        21:2 29:9,10,12,14,      59:1 60:1 61:1 62:1      90:20
attaches 43:5                                                                                     conduct 30:19
                        23 30:8,13,15,23         63:1,4 64:1 65:1 66:1
                                                                         chief 46:4,23 48:9
attention 36:7 65:20    31:4,14 32:2 33:6,9,     67:1 68:1 69:1 70:1                              Confederate 48:3
 85:17                  19 34:4,11 40:5          71:1 72:1 73:1 74:1     circuit 10:5,13 17:12,    70:24 72:20 77:24
                        42:22,23 43:22 50:25     75:1 76:1 77:1 78:1      18,24 18:22 57:8         78:19 87:9 88:5
attorney 10:22 11:8     51:23 52:18 57:10        79:1 80:1,17 81:1        70:2 81:8
 17:6 21:18,21 35:20
                        58:18 61:19,24,25        82:1 83:1 84:1 85:1
                                                                                                  confer 14:7
 47:11 52:15,20,21
                        62:14,23 64:24 65:9,     86:1 87:1 88:1 89:1
                                                                         city 19:24 20:2,3,4,5,
                                                                                                  conflicting 74:2
 54:17 73:7,20 74:9                                                       8,10 24:10,15 25:7
                        13,20 66:6 71:2 72:7,    90:1,19
                        11,15 73:17 74:8,19,
                                                                          46:2,20,23 47:12        conflicts 60:25
audible 11:9                                    business 18:2,4           80:25 82:22
                        25 75:11,14,17,19                                                         congratulations
audio 11:13,20,25                                19:6 24:10,14 29:15
                        76:3,12,20 77:3,22                               City's 48:15              10:6,9,10
 56:12 63:21                                     30:17,19 31:17,18
                        78:3,10,11 79:3
                                                 81:3                    civic 81:14              considered 24:18
aware 23:6 24:17        82:17 85:16
                                                businesses 81:4                                    25:11 64:16 65:19
 30:14 32:7 34:6,23    board's 29:22 30:2,5                              Civil 7:22
                                                 82:11                                             67:3 73:18,19 74:8,
 36:13,25 39:7 40:23    32:6 85:17                                       clear 68:24               19,20 75:2 76:20
 50:7 51:16 54:4
                                                button 41:19                                       78:3,11
 55:17 64:11 75:4      border 79:13                                      clerk 10:5,13 17:12,
 78:6
                       bottom 32:16 42:13                                 18,24 18:22 57:8        constituents 31:2
                                                             C            70:2
                        44:19,23 45:2                                                             contact 34:16 39:11
           B                                                             closes 63:23 88:4,11
                       break 14:6,7 79:21       call 18:6                                         contacted 15:13
                       breaks 11:7                                       closing 64:5              34:12
B-U-S-B-Y 10:19                                 called 45:2 89:19,21,
                       bricks 53:19              24 90:3                 closure 63:14 87:8       contextualization
back 20:6 45:9 50:12                                                                               71:11 75:7
 53:5 54:6 61:20       bring 53:23 65:9         calling 25:25            colleague 41:15
 80:12                                                                                            contextualize 76:13
                       broken 36:16             camera 11:2              college 18:11
bad 65:18 66:6,8                                                                                  contextualized 71:3
                       brought 16:15 36:6,      campus 47:8,14 48:5      commemorations
 67:2,20                                                                                          contextualizing
                        11 65:20 73:24 77:5                               82:14,15
                                                carried 56:23                                      70:23 71:4 72:25
Bank 68:8               85:15,16                                         Commencements
                                                Carwyle 22:14 42:2                                 73:18 74:8,13,19
barriers 24:23 25:2    building 24:5 35:13                                26:19
                                                 43:2,15,25 45:6 55:5,                             75:2,12 76:18 78:4,
based 57:12             36:21 38:11,12,14,15     19                      communicate 11:8          12
                        58:14 86:12,17 87:3,                              12:18 29:14 30:15,23
bases 59:20             25                      case 7:24 9:25 15:9                               contingency 31:25
                                                                          31:4,13,19
                                                 20:18,19 56:2 77:19                              contract 85:25
basically 16:10        buildings 48:19                                   communications
                                                center 23:16 24:9,14,     11:17,23 12:4,8         conversation 46:18
Bates 32:16 41:6       bullet 45:15              18,20 80:20 81:13        22:21 23:2 32:5
Bates- 42:13           bumps 68:6                                                                 copy 41:18 54:17
                                                central 81:10            compared 44:8             56:9
began 17:15            Busby 7:1 8:1,8 9:1,     certain-size 59:13       complaints 78:23         correct 19:6,7 20:12
begin 86:13             16,22 10:1,18 11:1,
                        17,23 12:1,4,16,23      chance 63:18                                       22:7 23:10,21,24,25
                                                                         complete 13:13
behalf 9:4,7,23         13:1 14:1 15:1 16:1                                                        24:11,20,21 25:4,18,
                                                change 45:20 62:18        14:23
                        17:1 18:1 19:1 20:1                                                        19,22,24 26:15,25
belated 10:9                                    changed 45:6 49:22       concern 37:7 39:2         27:12,16 28:12
                        21:1 22:1 23:1 24:1
benches 25:21 26:9      25:1 26:1 27:1 28:1      62:9 84:2                47:15 51:3               29:12,13,23,24 33:7,
                        29:1 30:1 31:1 32:1,                                                       8,11 40:4 42:22
bicycle 68:7                                    changing 68:13           concerned 31:11           43:16,17,22,23 45:4,
                        21 33:1 34:1 35:1                                 45:24
big 10:7 26:12 31:25    36:1 37:1 38:1 39:1     Charlottesville                                    8,19,22 48:11 49:5
 38:25                  40:1 41:1,5 42:1 43:1    45:23 47:3,15,20        concerns 36:15,17,        50:2 51:20,21 53:11
                        44:1 45:1 46:1 47:1      51:2 59:2 65:5 90:2      20 38:3,7,10,21 39:5,    55:12,13,22 57:15,
bigger 51:5                                                               6 48:3,10 49:7,8,13,     16,19 58:19,20 59:9
                        48:1 49:1 50:1 51:1     chat 32:14 41:19,21
                        52:1 53:1 54:1 55:1,                              15,24                    60:22 63:16 67:8,12,



                              TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 28 of 34 PageID #: 465

                                                                                          Index: correctly..exhibit
 13 69:8 72:8,17          35:2 36:17 37:8,23      December 8:15            discuss 30:20,21         88:6,12
 73:21 74:21,23           38:9,18 48:4 49:2,3,8                             89:25
                                                  decide 73:8 74:10
 77:24,25 84:10 87:6,     57:18,23 59:8 60:19
                                                                           discussed 16:11                    E
 24 89:25                 61:7 62:4 63:15,23      decided 73:23 77:20
                                                                            17:4 32:6 71:4 74:13
                          64:4,10 65:15,16
correctly 84:18                                   decision 84:22                                   earlier 86:2
                          66:11 68:8,17 69:6,7,                            discussing 29:8
correspondence            11,15,19 70:24 78:19    decisionmakers            30:17 76:6             east 38:19 46:5,12
 21:15                    79:14,16,17 80:19,25     34:17                                            48:9 66:20
                          81:12,24 82:2,8,10
                                                                           discussion 32:10
counsel 8:24 14:6,8       83:15,16,21 85:19       decisions 51:13           41:23 42:9 54:20       eat 81:6
                                                   61:18                    56:16 65:25 71:23
Counselors 7:3            86:21 87:9 88:2,4                                                        effect 33:4 64:3
                                                                            72:19 74:15 80:4
                         courtroom 7:20           declared 56:23
counted 28:20                                                               87:20 88:18            electrical 38:14
                          35:16                   decorative 24:23
county 8:9 9:11 10:2,                                                      display 37:13           electronic 20:16
                         coverage 15:25            25:2
 5 15:6 17:13,19
                                                                           distancing 7:9          element 12:14
 18:24 19:2,5,15,18,
                         COVID-19 7:7             defendant 9:10 13:3
 25 21:24 22:13,22                                                         distortion 11:14,21     email 22:18 30:7,16,
 23:4,9,15,18,22,23      crafts 37:13             definitional 27:10        12:2 56:12 63:22        24 31:2,20 41:25
 24:2,19,22,25 25:8,                              definitions 54:10                                 43:2,9,10,14 55:5
                         criteria 34:24                                    district 8:11,12 10:3
 16,20,23 26:13,23                                                                                  72:6
                                                  department 51:11,         81:3,10
 27:11,15,17,19,24       crossing 38:22
                                                   16 82:23 85:6                                   emails 21:6,7,11,14
 28:5,10,14,24 29:3,9,                                                     ditches 32:2
                         crowds 38:25                                                               30:21
 12,15 30:9 31:17,18,                             department's 50:22       Division 8:13
 21 32:18 33:12,15,      curfew 64:4,9,13,16,                                                      employers 18:9
 24,25 34:5,8,10,12,      20,25 65:10,16 66:10    depending 31:10          Doc 41:7 42:14
 14,18,20,22 35:2,7,      67:17 68:17 69:12,15     60:10                                           employment 17:17,
 10,24 36:4 37:8,23       70:3 85:19,23 87:7
                                                                           DOC000002 32:18          22,23 18:4,5 19:9
                                                  deported 79:12
 38:9 39:11,20,25         88:21 89:8,10                                    document 22:23          end 80:6 86:13
 40:20 41:7 42:14                                 deposed 12:23             32:17,21,24 41:14,
 45:17 47:12 48:4
                         curfew's 70:5                                                             ends 38:19
                                                  deposition 7:12 8:7,      16,22 42:17 54:5,23
 49:8 51:7,20 52:9,11,   current 17:11 79:3        14 10:21 11:2,7 12:6,    57:5,17 63:5,10,19     enforced 70:6
 21 57:18,23 59:8                                  14,19 13:11 15:12        72:6 87:15 88:16
 60:19 61:6,18 62:2,4                              16:5,22 17:2,5 23:13     89:7                   enforcement 45:25
 64:4,9,13 65:15,16
                                    D                                                               60:12
                                                   90:24
 66:9,10 68:17 69:6,7,                                                     documented 30:2,5
                         damage 38:13             describe 26:3                                    enforcing 70:3
 10,14,19 70:22 72:7,                                                      documents 15:14,
 11 73:7 78:18 79:13,    damaged 35:15,17         designed 36:18 38:2       18,22 16:24,25         engage 81:17
 17 80:19,25 81:12,24                                                       20:17,21 21:4,14
                         date 63:13 69:24         destruction 37:3                                 ensure 65:17 66:11
 82:2,7,23 83:14,16,                                                        22:20,25 23:7 32:5
 21 84:9 85:3,14,19
                         dated 72:8               detail 35:12              56:7                   entrances 70:12
 88:2,4,21
                         David 8:3 9:9 10:22      details 48:21            double-click 41:22      established 27:13
County's 25:11            11:12 12:21 21:21
                                                  determine 34:25          download 41:17          event 12:17 39:16
couple 13:10 37:12        22:17 35:21 42:2                                                          60:18 89:18,22,24
                                                   59:20                   draft 43:6 44:7 54:16
                          43:3,15 52:17 55:10,
court 7:13 8:11,20        19 73:7 76:23 77:6,9    determining 51:19,                               events 86:12
 9:13,24 11:10 13:17,                                                      drafted 54:17
                          90:10                    25 52:13                                        EXAMINATION 9:20
 22 14:13 32:9 81:8                                                        drafting 54:12
 86:23                   day 22:4 26:18,19        difficult 14:12                                  excluding 11:7
                          56:24 59:21 82:13,14                             drugs 14:19
courthouse 22:22                                  difficulties 11:4                                executive 77:6
 23:4,14,15,16,18,20,    days 39:15 44:10          12:12                   Duckett 8:22
 23 24:3,5,6,19,22,25     45:17 63:13 67:11,16                                                     exhibit 32:11,14,25
                                                  disagree 25:25           Due 7:6                  39:18 40:24 41:2,10,
 25:6,11,14,17,20,23      84:3,21,23 85:4,9
 26:5,13,22,23 27:16,                             discretion 60:11         duly 9:17                11,25 42:11,24 43:24
                         daytime 69:8                                                               45:10,13 50:8,13,14
 19,24 28:6,10,14,24                               85:10,11
                                                                           dusk 63:15,24 87:23      52:24 53:5,12 55:4,
 29:3 31:21 34:18



                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 29 of 34 PageID #: 466

                                                                                   Index: experience..increased
 23,25 56:5 61:20        fence 27:4               gathered 58:2            15,24 29:4 31:21        high 18:15,18,20
 62:24 63:3 71:12,14,                                                      34:19 35:2,13,14
                         fenced-in 25:9           gatherings 38:23                                 highway 82:21
 17 86:5 87:18,19                                                          37:23 38:9 48:4 49:2,
                         fencing 24:24 25:3       gave 21:19 49:25         8 54:10 57:18,23        Hill 42:3 43:3,18
experience 57:12
                                                   54:15,16 56:13 71:25    59:8 60:19 61:7 62:4     46:24 55:10,11,20
 61:25 62:15,16          Festival 79:7,9
                                                   82:18                   63:15,24 64:4,10
 65:12,13 66:8
                                                                           65:16 66:11,19 68:18
                                                                                                   historical 36:21
                         fill 39:13
                                                  give 13:13,24 14:23                               38:11 48:19 51:4
explain 46:16,18                                                           69:6,7,11,15,19
                         final 45:9 50:13 53:6,    60:10 61:10 68:14
                                                                           70:24 81:25 82:2,8,
 80:23                                                                                             hold 60:18
                          12                       77:10
                                                                           10 83:15,22 85:20
exploration 75:7                                                           87:9 88:2,4             honest 65:2 68:19
                         find 74:5,16 76:24       Glynn 7:1 8:1 9:1,16
                                                                                                    76:2 79:2
exploring 78:13           77:7                     10:1,18 11:1 12:1
                                                                          group 37:10,12
                                                   13:1 14:1 15:1 16:1
                                                                           49:18 58:4,9,22 59:7,   honestly 31:23
expressive 23:3          fine 62:12 80:3           17:1 18:1 19:1 20:1
 26:15,25 28:12,16                                                         13,17 61:9 67:24        hours 18:12
                         finish 14:14,15           21:1 22:1 23:1 24:1
 81:18                                                                     70:10 71:2,10 73:4
                                                   25:1 26:1 27:1 28:1
                         fire 39:5                                         75:16 76:3,15 84:19
                                                   29:1 30:1 31:1 32:1                                          I
            F            fires 38:14               33:1 34:1 35:1 36:1    groups 47:23 57:23
                                                   37:1 38:1 39:1 40:1     61:13 62:4 86:20        i.e. 38:24
                         fisheries 82:24           41:1 42:1 43:1 44:1
facilities 33:5 36:10                                                     grown 49:19
 37:4,18 52:8,9 53:24    focal 48:17,24            45:1 46:1 47:1 48:1                             idea 36:12 58:12,16
                                                   49:1 50:1 51:1 52:1    guess 20:24 22:8          59:4 64:22 65:6,10,
 60:23 63:11
                         follow 15:3               53:1 54:1 55:1 56:1     25:8 27:7 28:18,23       18 66:6,8 67:2,21
facility 15:16 16:8,9,   follow-up 90:11,13        57:1 58:1 59:1 60:1     31:10 38:19 40:17        68:3
 15 20:20 21:9,12,13,                              61:1 62:1 63:1 64:1     50:21 59:19 60:8
 16,18 22:11 23:8        football 66:15 67:7,                                                      ideas 67:23
                                                   65:1 66:1 67:1 68:1     65:2 83:18 84:17
 32:15 33:2,18 35:8,      16                       69:1 70:1 71:1 72:1                             identification 32:12
 18,22 36:4,8,12,23                                                       guest 83:3                41:3,12 56:6 62:25
                         footballs 26:11           73:1 74:1 75:1 76:1
 37:12 40:10 41:6                                  77:1 78:1 79:1 80:1    guidelines 54:9           71:15
 42:20 43:4 47:5 49:6,   form 20:15 39:12          81:1 82:1 83:1 84:1
 17 53:22 54:10 55:25                                                     guns 53:19               images 79:12
                         formed 75:19              85:1 86:1 87:1 88:1
 56:8 57:15 58:5,10,                               89:1 90:1                                       impair 14:19
 17 63:8 64:17 65:23     forward 76:11                                              H
 66:4,24 68:21,25                                 good 7:2 9:22 65:6                               impetus 36:3
 69:5 83:25 85:24
                         fresh 67:23               66:7 90:14
                                                                          hand 12:9                implemented 33:23
 86:25 87:21             Fringe 79:6,9            goods 17:25 18:3,23                               35:5 67:17
                                                   19:5,10,11             handling 12:13
fair 37:19,25 49:11      Frisbees 26:11                                                            imposed 64:21
 50:4 74:7,12 81:11                               graduate 18:11,15,      happen 47:17,20           69:12,16 85:19 88:22
                         front 21:14,15 22:23
fairly 38:15                                       18                     happened 37:4
                          88:19                                                                    inaudible 11:13,20,
                                                  grant 51:19 52:13        47:19 68:11 75:6         25
fairness 12:15           Frye 41:15 72:8                                   78:16
fall 71:6                                         granted 86:12                                    incident 45:23 52:19
                         full 10:16 14:23                                 hard 41:18                59:2 65:5 73:5 90:2
familiar 15:5            full-time 19:12          granting 34:18 40:2
                                                                          harm 37:4                include 63:12
FBI 47:14 85:7           fully 44:8               grassy 25:21 27:20
                                                   28:2,7 83:17           head 13:25               included 81:23
February 55:6            function 25:24
                                                  great 12:20             hear 17:21 40:11,12      includes 27:19
Federal 7:22                                                               78:23
                                      G           Greta 8:21                                       including 87:9 88:4
fee 44:11                                                                 heard 26:17 70:3
                                                  ground 13:10             78:25 89:2,8,9          increase 49:17 66:3,
feedback 54:19           G-L-Y-N-N 10:19                                                            4,23,24 67:6,10
                                                  grounds 22:22 23:4      heart 81:14 82:5,8
feet 38:20 66:20         game 67:11,16             24:3,4,22,25 25:6,9,                            increased 49:25
                                                   16,20,23 26:13,22,23   held 8:15 10:8            58:24 84:8
felt 35:17 36:7 47:3     games 66:15 67:7,16
 48:14,20                                          27:16,19,25 28:6,10,



                                  TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 30 of 34 PageID #: 467

                                                                                         Index: increases..mornings
increases 65:21           45:1 46:1 47:1 48:1    land 27:20                60:25 66:3,4 67:22     meeting 29:16,18,21
                          49:1 50:1 51:1 52:1                              89:13                   77:4 89:11,16
indiscernible 56:12                              language 44:5 50:19
                          53:1 54:1 55:1 56:1
 63:21                                            52:25 53:9 61:3                                 meetings 16:18,20
                          57:1 58:1 59:1 60:1
                                                                                     M             47:7 62:11 75:14
individual 28:19          61:1 62:1 63:1 64:1    large 38:23 66:19
                          65:1 66:1 67:1 68:1                                                     member 10:14 20:23
individuals 75:23         69:1 70:1 71:1 72:1
                                                 late 20:6 56:14          made 34:7 45:20          21:3 31:14 33:20
 76:5                                                                      49:6 50:6 51:13 54:2
                          73:1 74:1 75:1 76:1    law 30:18 45:25                                   65:14
information 14:13         77:1 78:1 79:1 80:1     60:12 73:10              61:18 63:13 64:12
                          81:1 82:1 83:1 84:1                              84:7,23                members 30:23
 47:16,23 50:24 62:8
                          85:1 86:1 87:1 88:1    lawn 26:12 37:14                                  31:4,7 79:4
 77:16                                                                    main 37:7
                          89:1 90:1               38:25
                                                                                                  memorial 72:20
initiated 49:21                                                           maintain 20:15,21
                         job 10:13 19:13         lawsuit 13:4,7 15:5,
                                                                           21:4                   memorializes 51:17
inside 24:6 25:9 27:4                             10,15 16:2 21:8 22:6,
 36:22 37:7,9 86:20      John 8:8 9:5,8,24        9                       majority 20:7,9         memory 14:19 71:13
                          42:3 43:3,18 55:10,                              36:19
instructed 73:6 74:4      11,20                  leaving 54:21                                    men 82:25
insurance 59:23                                  led 62:17                make 53:20 60:24        mentioned 9:25
                         Johnson 36:2,5                                    62:9 82:10,11 84:21
                          40:17                                                                    15:23 16:21,25 36:16
interests 84:12,16                               left 18:12 82:23
                                                                          Makers 37:10 38:24       48:8 55:9
interim 46:24 55:11      Joseph 36:2,5 40:17     legal 7:4 8:18 76:24
                                                                          makes 14:12             message 20:16 31:5,
introduce 40:24          Josh 7:25 9:3,23        liability 59:23                                   14
 41:10                    11:11 80:3                                      making 62:18
                                                 lies 24:19                                       met 47:14 76:6 89:13
involved 34:22 55:15     July 63:7 64:21 67:18                            March 41:5 42:3,21
                          68:18 87:8 88:3,9,22   life 20:7,8,10 24:10,     43:5,20 49:5,15 50:6   minutes 16:8 29:23
involvement 50:23                                 15,16 81:14              64:17 83:25 86:6        30:8,11 63:15,24
 51:4                    June 55:25 56:24                                  87:24 88:9              83:4 87:22 88:5
                          58:3,8 59:6 61:21      lifelong 19:14,22
issue 31:16 51:14         78:17                   65:12 66:8              Mark 37:11 38:24        Miss's 48:5
 70:23 85:3,15
                                                 light 47:2 70:8          marked 32:11 41:2,      Mississippi 8:10,12
issues 22:21 85:5                   K                                      11 54:6 56:5 62:24      9:4,11 10:2,3 15:7
                                                 limit 58:4,10,22 87:3
 89:25                                                                     71:14                   18:14 20:11 67:7
                                                 limits 19:24 20:2,3,4,                           Monday 29:17,19
items 45:2 53:3,14,      Kevin 7:4 8:18 41:15                             marks 8:5 80:5,10
                                                  5,8,10
 18 54:7                  72:8
                                                                          marshal's 82:21         monitor 8:17
                                                 Lisa 22:14 41:25
                         kicking 26:11                                                            monitors 35:17
                                                  43:2,14 55:5,18         Marth 7:4 8:18
           J
                         kid 68:6                                                                  36:17
                                                 listened 62:19           matter 8:8 12:24
J-E-F-F-R-E-Y 10:19      kids 86:22                                        61:16                  month 17:14 29:17,
                                                 live 19:20 78:22                                  19 37:13 70:21
Jack 9:6 79:23 90:7,     kind 37:11 81:9 82:18                            mayor 82:19
                                                 lived 19:17 20:3,8,10                            monument 23:8
 12,15                    83:17
                                                 locals 23:17             means 80:24              27:5,6,11,15,21 28:2,
January 17:16            knew 89:10                                                                7 31:20 71:4 74:9,13,
                                                 located 83:11,14         meant 37:3 46:20
Jeff 8:8 80:14           knowledge 88:20                                   53:18                   14,20 75:3,12 76:13,
                                                 location 59:21 60:11                              18 77:24 78:4,12,13,
Jeffrey 7:1 8:1 9:1,16                                                    measures 46:22           19
 10:1,18 11:1 12:1                  L            logistical 12:12          90:4
 13:1 14:1 15:1 16:1                                                                              monuments 48:3
                                                 long 18:25 24:13         media 8:6 78:21
 17:1 18:1 19:1 20:1     Lafayette 8:9 9:11       28:14 61:25                                     moot 86:23
                                                                           80:6,11
 21:1 22:1 23:1 24:1      10:2,5 15:6 17:12,19
 25:1 26:1 27:1 28:1      18:24 19:2,4,15,18     looked 47:5 63:21        medication 14:18        morning 7:3 9:22
 29:1 30:1 31:1 32:1      22:22 23:4,15,23                                                         15:20 16:12,13,16
                                                 lost 82:25               meet 10:11 58:15         29:20 90:20
 33:1 34:1 35:1 36:1      25:11 29:9,11 30:9
                                                                           86:20
 37:1 38:1 39:1 40:1      32:18 41:7 42:14       lot 15:9 35:12 48:19,                            mornings 83:8
 41:1 42:1 43:1 44:1      62:2 72:7 79:17         21 50:23,24 52:25



                                  TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 31 of 34 PageID #: 468

                                                                                              Index: mother..protest
mother 10:7              9:9,10 10:22,24 11:8,    19 24:10,14              77:24 81:9 83:7         present 16:18 89:16
                         11,15,22 12:3 15:13
motion 56:23                                                              plaintiff 8:2 9:5,8,24   presented 15:19
                         16:6,17 17:6 21:18,
                                                              P            13:3                     16:8 21:22 62:23
move 73:8,9,23 74:3,     22 22:17 35:21 42:2
 4,11,15                 43:3,16 52:17,22                                 play 52:18 66:2          presents 11:3
                         54:14,16,22 55:10,19    p.m. 85:24 86:14 88:3
movements 12:9           56:13 71:25 73:7,20
                                                                          played 40:8,15,19        president 33:9 43:21
                                                 paper 20:16 88:24         48:6 51:5,12             56:22 57:10 58:18
moving 70:23 73:19       74:10 76:24 77:6
                                                 paragraph 50:17                                    64:23 65:8,21 68:23
 74:14,22 75:2,8         80:2 90:14                                       point 35:19 45:16
 76:21 78:4,12,13
                        obligated 13:13          park 25:24 26:2           48:17,25 73:16,23       pretty 21:23 38:25
                                                                           74:17 76:8,10            45:22,25 47:11 75:16
                        obligation 13:18         Parrage 75:25
           N                                                              police 46:4,23 47:12,    previously 10:8
                        obtaining 39:9           part 20:7 21:4 25:3,5,    13 82:22
                                                  17 27:15 40:8,19                                 print 72:5
names 56:21 75:23       occurred 37:15 67:8                               policies 16:11 20:20
                                                  47:7 48:7 59:16                                  printed 42:7 43:8
 76:4                                                                      21:10 22:11 47:5
                        occurring 67:12          parties 7:16 86:22
National 68:8                                                              58:19,21 60:6,17        prior 16:20 18:21
                        occurs 12:7              passed 43:21 46:25        61:12 64:17              20:22 39:15 63:13
nature 10:20 83:2                                                                                   86:3,15
                        office 16:6,16 39:12      49:16 57:8 87:7         policy 15:16,20 16:9,
needed 35:18 36:8        82:16                                             15 21:12,13,16,18       priority 38:6
                                                 path 77:2,20
 46:6 47:3 48:14,20,                                                       23:8 32:16 33:2,6,10,
 22 60:12 85:6,7        officially 77:4          patrol 82:21                                      problem 56:10 68:10
                                                                           13,14,17,23 34:3,11,
news 15:25              Ole 48:5 67:16           pedestrian 39:5           19 35:4,8,19,22 36:4,   problems 35:14
                                                                           8,12,18 37:20 38:2,8     36:24 37:2,15,16,17,
night 64:5 68:21        one-on-one 30:25         pending 7:24 14:8         39:10 40:3,6,7,10,14,    21 38:14 45:24 46:11
 69:12,15 78:17         online 30:7 47:24                                  22 41:6 42:4,20 43:4,    54:25
                                                 people 26:5,10 27:5
nighttime 69:2                                    35:14,16 37:22 38:22     5,6,20 44:2,4 45:7,10
                        open 25:3 41:21 42:6                               46:3,21 48:15,23        Procedure 7:22
                                                  47:18,19 53:21
nodding 13:24           opinion 62:21 68:4,                                49:6,16,23 50:13,20     procedures 15:3
                                                  55:14,20 57:24 59:7,
nonrefundable            14 77:7                  24 60:11 62:5 66:16,     51:7,17,18,24 52:7,
                                                                           14 53:6,12 54:3,9       proceed 9:15
 44:11                  opportunity 84:24         25 67:6,11,23 69:18,
                                                  22 79:12 81:6 83:5       55:16,21 56:2,8         process 34:9,22
nonwork 69:11,13         90:9                                              57:15 58:4,5,8,10,18,
                                                  89:13                                             37:22 39:9 40:2 51:8
                        options 72:21 73:9,                                22 59:6,12,15 61:4,      74:5 75:20,21
north 83:12,18
                         21 74:10,16,20 75:7     percent 51:13             21,24 62:9,18 63:8,
northeast 83:19,20                                                         12 68:13 84:2 86:6      produce 21:24 22:3,
                         76:7,21,24 77:10        period 12:11 20:4
                                                                           87:25 88:9,10            10
Northern 8:11 10:3       78:13                    46:9 84:2
                                                                          political 23:2 26:14,    produced 21:24
note 12:17              oral 13:24               permission 34:10
                                                                           16,17,20 86:22           88:16
                        order 57:14 63:7,11,      86:11,16,24
noted 11:24 12:6                                                                                   projected 78:17
                         23 64:3 85:18 88:3,     permit 39:10 51:19       population 65:22
 57:7                                                                                               79:13
                         25 89:24                 52:13 57:24 58:6,11,    portions 38:17
notice 84:12                                      23 59:9,14 60:13,20,                             projection 79:4
                        organizations 86:24                               position 10:8 17:11,
number 8:6 32:16                                  24 61:6,14 62:3 84:2,                            property 18:6,8
                        owned 25:7                15 85:4                  15
 41:7 60:2,3,5,11,15                                                                                25:12 27:11 33:12,24
 61:10 66:24 72:18      owns 25:13,14            permits 40:2,6,10,       posting 47:24             34:5,10 51:20 59:3
 80:6,11 84:22 87:18,                                                                               64:14 84:9
                        Oxford 8:12 10:4          14,21 52:5              potential 39:4,5
 19
                         18:20 19:20,23 20:10    person 60:18 61:5,9      practice 7:8             propose 65:4
numbered 42:14           24:18 47:17,20 65:13
                                                 personal 62:15,16        practitioner 9:7         proposed 63:14 65:4
                         66:9,18 67:6 79:6,8
           O             80:21 81:2,14 82:5      phonetic 75:24,25        prepare 16:4,22          protest 26:14,24
                         89:25                                             17:2,8                   28:11,15,17,20 29:3
                                                 place 37:22 46:7,14                                60:14
O'DONNELL 8:3,4         Oxford's 23:14,16,        47:8 48:16 49:12        prepared 54:23



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 32 of 34 PageID #: 469

                                                                                            Index: protesting..sir
protesting 70:10,18     reading 88:18           relocated 77:12        result 67:6                46:7,9,13,14,22 47:4
                                                                                                  48:2,10,16,20 49:7,
protests 23:2 70:9      real 75:9               remember 26:21         retail 17:25
                                                                                                  13,15,24 50:9,16,17,
                                                 31:22,23 35:11
provide 65:25           reason 14:22 49:22                             review 16:25 54:23         20 51:3,14 53:16,17,
                                                 36:14,25 50:8 52:19
                         58:25 84:6                                     57:4,5 63:19              21 54:7,8 59:16
public 22:21 25:24                               54:19 64:18 69:3
                                                                                                  70:11 84:8 85:5
 30:24 31:5,13,19       reasoning 33:17          70:14 71:9 73:3,4     reviewed 85:20             89:12,25 90:4
 38:3,4,7 39:6 65:17                             76:4,15,22,23 79:11
                        reasons 48:17 49:14      84:4 89:14,15,18,21
                                                                       revised 55:20             Sensy 75:24
 66:11 68:16
                         50:5 60:25 84:8
                                                remote 7:18 8:7,14     revising 55:15            separate 25:13
pulling 71:19            89:12
                                                                       revision 63:11             27:25 28:2
purposes 27:11          recall 29:5 59:17       remotely 7:12,15
 61:13 69:11             64:15,19 76:14 78:14                          revisions 54:13           September 72:8,12
                                                rent 18:8
put 32:14 33:3 35:18    recap 49:4                                     riots 47:3,15 51:3        service 47:14 82:21
                                                rental 18:6,8
 48:16 49:12 55:2                                                                                 83:2
                        received 41:14 47:23                           rise 49:25
 56:2 60:2,3,5 66:2                             renting 53:22
                                                                                                 session 77:6
 68:6 70:11 71:2,17     recess 80:8                                    road 32:2 38:20
                                                Repeat 58:7
 76:15                                                                                           seven-day 39:15
                        recollection 40:18                             roads 32:3
                                                rephrase 14:5 24:24                               46:8
puts 64:3                47:10 51:9 54:24
                                                 59:5 70:8             Roberts 56:22
                         90:3                                                                    severity 7:7
putting 54:21 63:6
                                                report 71:25 82:20     role 34:4 40:5,9,13,
 71:10 73:4             record 7:11 9:2                                                          shaking 13:25
                                                                        15,21 51:5,8,18,23
                         10:17 12:7 80:7,12     reporter 7:13 8:21
                                                                        52:12,16,18 54:12        sheriff 40:9,13 43:19
                         90:25                   9:13,24 11:10 13:22
            Q                                                           70:2                      46:5,24,25 47:22
                                                 14:13 32:9
                        recording 7:18                                                            50:22 51:5,18,22
                                                Reporting 7:6 8:20     room 7:10,14 10:23         52:12 55:11 59:20
question 14:4,8,14,     records 29:25 30:4,                             11:3
 16 20:25 22:12 25:9,                                                                             60:10
                         12                     represent 11:12,16
 15 28:18 31:6 32:8                                                    Rule 7:21                 sheriff's 51:11,15
 40:17 62:10 65:3       red 44:2,5,11,12,14,    representative                                    82:23 85:6
                         16,22 45:2 50:9
                                                                       rules 7:22,23 13:10
 85:13                                           82:17
                         52:25                                         run 68:7                  shop 81:6
questions 13:14                                 request 34:7 86:24
 14:20 15:2 57:12       redid 46:2                                     runs 39:25                short 20:4
                                                requested 16:14
 62:6 79:24 80:14       refer 23:17 29:10                                                        show 30:12 55:23
 90:8,16                                        requests 33:18                                    63:3 71:12 87:14
                                                                                  S
                        referring 24:4 29:11     35:12 36:9
quickly 38:16            39:23 50:22 52:21                                                       showing 88:25
                                                require 62:3           safety 22:21 38:3,5,
quote 78:18 87:8        refers 53:18                                                             sic 87:3
                                                required 57:24 58:5,    7,21 39:2,6 65:17
                        reflect 32:5             11 59:8 60:20 61:5,    66:11 68:9,16            side 26:6,7 83:12,18,
            R                                    13                                               19,20
                        reflected 29:22                                sat 27:6
ran 19:5                                        requirement 63:12      satisfy 76:9              sidewalks 25:21
                        reflects 61:4
                                                 84:12,16 85:12
Rash 8:9 9:5,8,24                                                      scheduled 86:13           signed 52:9
                        refresh 71:13
 15:6                                           requirements 88:8
                                                                       school 18:16,19,20        signs 44:23 53:2,14
                        regulate 33:24
re-address 48:22                                requiring 58:23
                                                                       scope 86:9                simply 29:7
                        regulated 33:13          63:14
re-read 85:22                                                                                    simultaneous 34:15
                        regulating 34:5         resident 19:15,22      scratch 23:12 28:25
reached 48:9,13                                                         31:12                     52:3
 51:10,15               relate 21:7             resources 50:24
                                                                       Secret 47:14              single 49:18
read 15:14,16,18,20,    related 15:15 17:4      respond 31:10
                                                                       section 44:25 53:2,       single-page 63:5
 22,25 16:10,14 32:23    20:17,19 72:20
                                                restaurants 81:5        13
 50:17                                                                                           sir 12:25 13:5,8,15
                        relation 22:5 80:25
                                                restrictions 86:9      security 38:5 44:17        15:8,21,24 16:3,19,
                         83:14



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 33 of 34 PageID #: 470

                                                                                             Index: sit..university
 23 17:3,7,10 18:10      spells 54:8             suggestions 12:9        tear 36:21               told 15:11 16:13
 19:10,19 20:20 21:6                                                                               75:18
                         sporting 17:25 18:3,    summer 70:15,20         technical 32:10
 23:5 24:12 26:2,12,
                          23 19:5,10,11           77:22 78:16 79:11       41:23 42:9 56:16        Tom 7:25 9:3,21,23
 20 27:14 31:23 32:7
                                                                          71:23 80:4 87:20         12:20,22 32:8,13
 36:6 37:24 38:6 39:3,   sprinkler 35:15         sunshine 30:18
                                                                                                   41:4,13,24 52:4
 22,24 41:9 42:18         38:12                                          telling 46:6 47:9
 44:3 50:11 52:23
                                                 supervisor 18:24,25                               56:17 63:2 71:16
                                                                          89:15
 53:4 57:3,20 63:17
                         sprinklers 36:16         19:4,8 23:11 29:18                               79:20 80:13 90:5,18
                                                  43:3,10,11 55:8 57:9   testified 9:19
 64:7 72:6 79:5,10,15,   square 23:14,16,18,                                                      top 38:6 63:10
                                                  66:10
 19 85:21 90:21           19,20 24:9,13,20                               testimony 12:10
                                                                                                  town 48:18,25 49:19
sit 62:10                 25:3,5,17 26:6,7       supervisor's 19:13       13:23
                                                                                                   65:21 66:16,25
                          49:3,9 51:4 67:11
sits 26:9 81:13                                  supervisors 10:15       text 20:16 30:20 31:5,
                          80:20,24 81:5,12,13,                                                    traffic 39:5 65:22
                                                  20:22 21:3 29:9,10,     8,14,20
                          19,20,22,25 82:4,8,                                                      66:4,21,23
sitting 62:18                                     12 33:20 42:2 43:13,
                          10,11 83:12,18,19,21                           texts 30:22
                                                  15 50:25 52:18                                  trials 81:9
situation 31:8
                         standpoint 39:2          55:10,19 56:21 58:15   That'll 80:2
                                                                                                  triggered 58:5,10,
situations 62:20          46:7,10                 61:19 64:24 65:9,14
 68:2                                             72:7 73:18 79:4
                                                                         then-police 48:8          13,22 59:4
                         start 8:6 14:15 80:11
                                                  82:18                  thing 62:22              truth 9:18,19 13:19
size 58:4,9,22 59:16,
                         started 33:18 35:9
 20 60:10 61:13                                  supervisors' 72:12      things 32:3 36:22        truthful 13:13 14:23
                          75:19
                                                                          46:14 47:24 67:22
slingshots 53:19                                 surrounding 24:4                                 TSG 7:6 8:20,23
                         starting 37:5                                    74:2
                                                  27:20
small 24:23 25:2,24                                                                               turned 23:9
                         state 8:25 10:16                                thinking 67:25 85:21
 26:4 48:18                                      surrounds 26:5
                         state's 7:23                                    thought 48:22 59:18
smooth 13:11                                     swear 7:15 9:14 75:5                                       U
                                                                          65:3 68:5
                         States 8:10              77:8 78:7,8,15
social 7:9 24:10,14
                                                 swearing 7:18           throwing 26:11           Uh-huh 41:20 44:6,
 78:21 81:14             statue 22:11 70:24
                          71:11 72:20,25 73:19                           time 8:16,24 9:13         13,18 53:7 55:7
sole 9:7                                         sworn 9:18                                        72:14 86:7,10 87:23
                          77:12,13 87:10 88:5                             10:10 13:12 20:5
solve 11:5                                       system 38:12             35:18,21,25 36:10,20    unable 10:24,25
                         status 72:19
                                                                          38:6 39:7,13,14
sort 46:15 80:20                                 systems 35:15                                    unanimous 77:23
                         statutes 73:10                                   43:19 46:2,23,25
space 24:6                                                                48:7 51:5,12 54:15,     unanimously 77:23
                         step 66:20
                                                           T              21 57:9 59:11,21
spatially 83:10                                                                                   under- 17:20
                         stepping 66:21                                   60:7,23,24 62:8
speak 9:18 13:23                                 takes 84:21              63:20 68:2,20,22,23     underneath 52:25
                         stipulate 7:16                                   69:19,23 71:5 72:16
 24:2 79:23 83:4                                                                                   56:21
                         stones 53:19            taking 13:23 14:18       73:6 75:10,18 76:5
speaker 83:3                                      54:20 90:19             77:14 83:7 85:8 88:8    understand 10:21
                         stood 27:6                                                                12:11 13:12,20 14:2,
speakers 34:15 52:3                              talk 14:11 27:18 28:5   timeline 71:9 73:3
                         stops 26:9                                                                4,9,20 20:25 23:19,
special-called 29:21                              62:13 79:3 90:4
                                                                         times 37:5,12 46:6        22 24:3,7 25:8 27:22
                         street 68:24            talked 54:2 59:16        48:9 66:12,14 70:12,     28:8 29:11 42:17
specific 31:15
                         streets 25:7,14 38:22    73:25 78:3 82:4,13      22 74:24 76:6 78:5,      84:14
specifically 32:22                                83:24 84:6 89:11        11
                         Strike 82:3                                                              understanding 61:5
speech 23:3 26:14,                               talking 10:12 19:24     titled 15:6               84:18
 17 27:7 29:3            stuff 25:7 30:8          23:14 24:5 25:10
                                                                         today 7:5,13 8:14,19,    Understood 19:14
speeches 26:16,20                                 28:6 46:12 51:6
                         submitted 39:19                                  21 10:12 13:11,12,14
                          45:16
                                                  62:14 69:4,5 72:23,                             United 8:10
speed 68:6                                        24 80:18                14:24 15:3 17:9
                         subscribe 30:7                                   21:15 27:19 29:8        university 18:14,23
spell 10:17                                      tape 70:11               89:2,6,8                 19:11 47:13 67:7
                         substance 13:9                                                            71:3 76:8,9 81:21
spelled 53:17 61:8                               teams 47:6              today's 17:5              82:22 89:17



                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-4 Filed: 02/02/21 34 of 34 PageID #: 471

                                                                            Index: unlike..yesterday
unlike 11:2            Williams 9:6 12:16
                        90:12
usage 39:18 45:12
                       win 10:7
            V          window 84:24
                       wording 50:10
validity 7:17
                       words 78:18
vary 85:8
                       work 18:21 20:22
vast 20:9               21:5 23:11 29:22
verbatim 53:9           30:2,5,12 32:6 47:6

versus 8:9 15:6        worked 19:12 74:9

Veterans 26:18,19      wrap 79:25 80:15
 82:13,14              wrong 59:18
video 7:17 8:16
video-recorded 8:7                Y

view 68:25
                       y'all 76:20 77:15
virtual 10:20
                       year 17:14,16 68:11
virus 7:7
                       years 18:2 19:3 21:3
visit 66:25             27:8 28:23 29:4
                        49:19,20 57:11 64:23
visiting 67:6           65:8,14 66:9 67:8,12,
vote 56:22 73:24        15 68:5,23,24
 76:12
                       yesterday 16:7,13
voted 52:6 76:15,17
 77:22


            W

walk 26:5
walked 61:16 69:14
walking 69:22
walls 79:14,18
wanted 60:18,22
 61:6 73:25
warm 70:16,17
watched 68:6
wear 36:21
website 30:9,10
week 22:4 39:20
welcoming 82:18
west 38:19 66:20
Wildlife 82:24



                                TSG Reporting - Worldwide· · 877-702-9580
